





EXHIBIT 10.1

SENIOR NOTE PURCHASE AGREEMENT

THIS SENIOR NOTE PURCHASE AGREEMENT (this “Agreement”) is made as of April 3,
2014, among AS SEEN ON TV, INC., a Florida corporation (“ASTV”), INFUSION
BRANDS, INC., a Nevada corporation (“Infusion”), EDIETS.COM, INC., a Delaware
corporation (“eDiets”), TV GOODS HOLDING CORPORATION, a Florida corporation (“TV
Goods”), TRU HAIR, INC., a Florida corporation (“Tru Hair”), and RONCO FUNDING,
LLC, a Delaware limited liability company (“RFL” and collectively with ASTV,
Infusion, eDiets, TV Goods and Tru Hair, the “Credit Parties” and each
individually, a “Credit Party”), and MIG7 INFUSION, LLC, a Florida limited
liability company (the “Purchaser”).

W I T N E S S E T H:




WHEREAS, the Purchaser is an affiliate of Mallitz Investment Group, a lending
institution in the regular business of securitized lending and mezzanine
financing; and

WHEREAS, pursuant to the terms and conditions of this Agreement, the Company
wishes to undertake a debt financing, and the Purchaser wishes to provide such
debt financing;

NOW, THEREFORE, for and in consideration of the sum of $10.00, the mutual
covenants and agreements contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

Section 1.

Definitions and Related Matters.

1.1

Definitions. For the purposes of this Agreement, the following terms have the
meanings set forth below (such meanings to be applicable to both the singular
and plural forms of the terms defined):

“Account Assignment Agreement” means that certain Account Assignment Agreement
by the Credit Parties in favor of the Purchaser pursuant to which the Credit
Parties assigns all of their right, title and interest in and to, and grant a
valid, first priority security interest in, the Interest Reserve Account and
Operating Account to the Purchaser (subject to the terms and conditions set
forth therein) and otherwise in form and substance satisfactory to the
Purchaser.

“Account Control Agreement” means that certain Deposit Account Control Agreement
(Hard Account Agreements) among the Credit Parties, Wells Fargo Bank, N.A. and
the Purchaser granting control over the Interest Reserve Account and the
Operating Account to the Purchaser (subject to the terms and conditions set
forth therein) sufficient to perfect the security interest in the Interest
Reserve Account and the Operating Account granted by the Credit Parties in favor
of the Purchaser and otherwise in form and substance satisfactory to the
Purchaser.

“Affiliate” of a named Person means (i) any Person owning ten percent (10%) or
more of the voting stock or rights of the named Person or of which the named
Person owns ten percent (10%) or more of such voting stock or rights; (ii) any
Person controlling, controlled by,





--------------------------------------------------------------------------------

or under common control with the named Person; (iii) any officer or director of
the named Person or any Affiliates of the named Person; and (iv) any family
member of the named Person or any Affiliate of the named Person.

“Affiliated Group” means any affiliated group as defined in Section 1504 of the
Code that has filed a consolidated return for federal income tax purposes (or
any similar group under state, local or foreign law) for a period during which a
Credit Party or any of its Subsidiaries was a member.

“ASTV Merger” means the merger of a subsidiary of ASTV with and into Infusion on
the terms set forth in Exhibit D.

“Bibby” means Bibby International Trade Finance, Inc., a Florida corporation.

“Bibby Debt” means the indebtedness owed from time to time by Infusion pursuant
to that certain Amended and Restated Master Purchase and Sale Agreement dated
October 10, 2012, and that certain Purchase Order Purchase and Tripartite
Agreement, dated as of January 28, 2011, as amended, each in favor of Bibby in
an amount not to exceed $2,500,000.00.

“Business Day” means any day other than a Saturday, Sunday or public holiday
under the laws of the State of Florida or other day on which banking
institutions are authorized or obligated to close in Sarasota, Florida.

“Capitalized Lease” means a lease under which the obligations of the lessee
should, in accordance with GAAP consistently applied, be included in determining
total liabilities as shown on the liability side of a balance sheet of the
lessee.

“Capitalized Lease Obligations” means the amount of the liability reflecting the
aggregate discounted amount of future payments under all Capitalized Leases
calculated in accordance with GAAP consistently applied and Statement of
Financial Accounting Standards No. 13.

“Change in Control” shall mean the occurrence of one or more of the following
events: (a) any sale, lease, exchange or other transfer (in a single transaction
or a series of related transactions) of all or substantially all of the assets
of any Credit Party to any Person or “group” (within the meaning of the
Securities Exchange Act of 1934 and the rules of the Securities and Exchange
Commission thereunder in effect on the date hereof); (b)  occupation of a
majority of the seats (other than vacant seats) on the board of directors of any
of Credit Party by Persons who were neither (i) nominated by the current board
of directors of such entity or (ii) appointed by directors so nominated, except
as may be deemed to occur as a result of changes contemplated by the ASTV Merger
or the Ronco Acquisition; (c) ASTV shall cease to own, directly or indirectly,
100% of the outstanding equity interests of any of the other Credit Parties, or
(d) ASTV shall cease to own, directly or indirectly, the participation interest
acquired pursuant to the Ronco Acquisition (or the secured indebtedness
underlying such participation interest).

“Closing Date” means the date of this Agreement.





2







--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended, and any reference to
any particular Code section shall be interpreted to include any revision of or
successor to that section regardless of how numbered or classified.

“Collateral” means, collectively, the Interest Reserve Account and all of the
assets of each of the Credit Parties, including without limitation the ownership
interest in all of the Subsidiaries and all accounts receivable of the Credit
Parties, and all other assets, property and interests in property that shall
from time to time be pledged or be purported to be pledged as direct or indirect
security for the Loans.

“Common Stock” means the common stock, par value $0.0001 per share, of ASTV.

“Consolidated Net Income” means, for any period, the consolidated net after-tax
income (or loss) of the Credit Parties and their Subsidiaries for such period
determined in accordance with GAAP consistently applied; provided that in
determining Consolidated Net Income hereunder, the following items shall be
excluded: (i) gains from the sale or disposition of assets outside of the
ordinary course of business and extraordinary items (determined in accordance
with GAAP consistently applied) and non-recurring gains and gains from
discontinued operations, (ii) income of any Person (other than Wholly-Owned
Subsidiaries of the Credit Parties) in which the Credit Parties or any of their
Subsidiaries has an ownership interest unless received by the Credit Parties or
their Subsidiaries in a cash distribution and (iii) income of any Person
realized prior to the date it became a Subsidiary of one of the Credit Parties
or is merged into or consolidated with the Credit Parties or any of their
Subsidiaries or prior to the date such Person’s assets are acquired by the
Credit Parties or any of their Subsidiaries.

 “Dividends” means any distribution by a partnership, corporation, limited
liability company or other entity with respect to its partnership interests,
membership interests, capital stock or other ownership interests whether in
cash, securities (including common and preferred ownership interests) or other
property.

“EBITDA” means, for any period, the sum of (i) Consolidated Net Income for such
period and (ii) only to the extent deducted in the determination of Consolidated
Net Income for such period (a) any federal, state, local, foreign or other
income or similar taxes for such period, (b) Total Interest Expense for such
period and (c) amortization and depreciation, determined on a consolidated basis
in accordance with GAAP consistently applied.

“Environmental and Safety Requirements” means all federal, state, local and
foreign statutes, regulations, ordinances and similar provisions having the
force or effect of law, all judicial and administrative orders and
determinations, all contractual obligations and all common law, in each case
concerning public health and safety, worker health and safety and pollution or
protection of the environment (including, without limitation, all those relating
to the presence, use, production, generation, handling, transportation,
treatment, storage, disposal, distribution, labeling, testing, processing,
discharge, release, threatened release, control or cleanup of any hazardous or
otherwise regulated materials, substances or wastes, chemical substances or
mixtures, pesticides, pollutants, contaminants, toxic chemicals, petroleum
products or byproducts, asbestos, polychlorinated biphenyls, noise or
radiation), each as amended and as now or hereafter in effect.





3







--------------------------------------------------------------------------------

“FarWest Debt” means the indebtedness owed from time to time by Ronco Holdings,
Inc. pursuant to that certain ____________ dated __________, 2014.

“Federal Bankruptcy Code” means title 11 of the United States Code.

“GAAP” means generally accepted accounting principles as promulgated by the
Financial Accounting Standards Board, as in effect from time to time (subject to
the provisions of Section 1.3 hereof).

“Guarantee” means any guarantee of the payment or performance of any
Indebtedness or other obligation and any other arrangement whereby credit is
extended (or continued) to one obligor on the basis of any promise of another
Person, whether that promise is expressed in terms of an obligation to (i) pay
the Indebtedness or other liabilities of such obligor, (ii) purchase an
obligation owed by such obligor, (iii) purchase goods and services from such
obligor pursuant to a take-or-pay contract, (iv) maintain the capital, working
capital, solvency or general financial condition of such obligor, or (v)
otherwise assure any creditor of such obligor against loss (including by way of
an agreement to repurchase or reimburse), whether or not any such arrangement is
listed on the balance sheet of such other Person or referred to in a footnote
thereto, but shall not include endorsements of items for collection in the
ordinary course of business. The amount of any Guarantee shall be equal to the
amount of the obligation so guaranteed or otherwise supported or, if not a fixed
or determined amount, the maximum amount guaranteed or supported.

“Indebtedness” means at a particular time, without duplication, (i) any
indebtedness for borrowed money or issued in substitution for or exchange of
indebtedness for borrowed money, (ii) any indebtedness evidenced by any note,
bond, debenture or other debt instrument, (iii) any indebtedness for the
deferred purchase price of property or services with respect to which a Person
is liable, contingently or otherwise, as obligor or otherwise (other than trade
payables and other current liabilities incurred in the ordinary course of
business which are not more than ninety (90) days past due or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves have been established in accordance with GAAP), (iv) any commitment by
which a Person assures a creditor against loss (including contingent
reimbursement obligations with respect to letters of credit and banker
acceptances), (v) any obligations for which a Person is obligated pursuant to a
Guarantee, (vi) any obligations under Capitalized Leases with respect to which a
Person is liable, contingently or otherwise, as obligor, guarantor or otherwise,
or with respect to which obligations a Person assures a creditor against loss,
(vii) any indebtedness secured by a Lien on a Person’s assets, and (viii) net
obligations under hedging arrangements designed to protect a Person against
fluctuations in interest rates, currency exchange rates or commodity prices.

“Inter-Creditor Agreement” means that certain Intercreditor Agreement among the
Credit Parties, the Purchaser and Vicis dated as of the date hereof.

“Knowledge” or “aware” means, in respect of each Credit Parties and its
Subsidiaries, the actual knowledge or awareness of the persons set forth on the
Definitions Schedule hereto or knowledge or awareness such persons should have
after due inquiry.





4







--------------------------------------------------------------------------------

“Ronco Acquisition” means the acquisition of Ronco Funding LLC by Infusion on
the terms set forth in Exhibit E.

“Liens” means any mortgage, pledge, security interest, encumbrance, lien, charge
or other restriction of any kind whatsoever (including any conditional sale or
other title retention agreement or lease in the nature thereof), any sale of
receivables with recourse against a Credit Party or any of its Subsidiaries or
Affiliates, any filing or agreement to file a financing statement as debtor
under the Uniform Commercial Code or any similar statute other than to reflect
ownership by a third party of property leased to a Credit Party or any of its
Subsidiaries under a lease which is not in the nature of a conditional sale or
title retention agreement.

“Loans” shall have the meaning ascribed to such term in the Note.

“Material Adverse Effect” means a materially adverse effect (i) on the financial
condition, operating results, assets, liabilities, operations, business or
prospects of the Credit Parties and their Subsidiaries taken as a whole, or (ii)
the ability of a Credit Party to perform any of its obligations under the Note
or any of the other Transaction Documents to which it is a party.

“Maturity Date” has the meaning set forth in the Note.

“MFC Debt” means the indebtedness owed from time to time by Infusion pursuant to
that certain Loan and Security Agreement dated as of March 2, 2011 by and
between Infusion and Media Funding Corporation, which the Credit Parties hereby
represent and warrant is zero as of the date of this Agreement.

“Officer’s Certificate” means a certificate signed by an officer of each Credit
Party on behalf of such Credit Party, stating that (i) the officer signing such
certificate has made or has caused to be made such investigations as are
necessary in order to permit him or her to verify the accuracy of the
information set forth in such certificate and (ii) such certificate does not
misstate any material fact and does not omit to state any fact necessary to make
the certificate not misleading.

“Operating Account” means the account maintained at Wells Fargo Bank, N.A. into
which all cash of the Credit Parties is to be deposited, pursuant to the terms
of the Account Control Agreement.

“Operating Lease” means for any Person any lease of property which would not be
classified as a Capitalized Lease under GAAP consistently applied, other than a
lease under which such Person is the lessor.

“Permitted Indebtedness” means:

(i)

the Vicis Debt, the Bibby Debt, the MFC Debt, and the FarWest Debt, existing as
of the date hereof, as reduced from time to time by the amount of all payments
of principal on the Bibby Debt (which amounts may not be re-borrowed unless
consented to by Purchaser),





5







--------------------------------------------------------------------------------



(ii)

any Indebtedness incurred pursuant to the terms of this Agreement or the Note,

(iii)

trade payables incurred in the ordinary course of business;

(iv)

contingent liabilities arising out of endorsements of checks and other
negotiable instruments for deposit or collection in the ordinary course of
business, overdraft protection and netting services of banks;

(v)

contingent Indebtedness arising under performance, surety and other similar
bonds issued for the benefit of a Credit Party;

(vi)

guarantees of Indebtedness of a Credit Party otherwise permitted hereunder and
guarantees of ordinary course liabilities and leases of a Credit Party;

(vii)

Indebtedness relating to loans from a Credit Party to any of its Subsidiaries;

(viii)

accounts or notes payable arising out of the purchase of merchandise, supplies,
equipment, software, computer programs or services in the ordinary course of
business;

(ix)

the Subordinated Debt; and

(x)

any refinancing or renewal of any of the foregoing (a “New Loan”); provided,
that (a) the maximum principal amount of any New Loan is not in excess of the
original principal amount of the Indebtedness being refinanced or renewed,
(b) the terms and covenants of such New Loan are not materially more restrictive
on a Credit Party or any of its Subsidiaries than those of the existing
Indebtedness, (c) such New Loan is secured by Liens on only such property of a
Credit Party and its Subsidiaries as was the existing Indebtedness, and
(d) Purchaser is notified prior to the consummation of such New Loan and
thereafter promptly provided with copies of all of the agreements evidencing and
securing such New Loan.

“Permitted Liens” means:

(i)

Liens arising under the Vicis/Bibby Debt Agreements and the agreements relating
to the MFC Debt;

(ii)

Liens for taxes, assessments or governmental charges not yet due, or being
contested in accordance with the terms hereof, but only if the existence of such
Lien would not be reasonably likely to have a Material Adverse Effect;

(iii)

Liens of workmen, materialmen, vendors, suppliers, mechanics, carriers,
warehouseman and landlords or other like liens, incurred in the ordinary course
of business for sums not then due or being contested in good faith, if an
adverse decision in which contest would not materially affect the business of
the Company;

(iv)

Liens (a) that constitute purchase money security interests in any property
acquired by a Credit Party or any of its Subsidiaries in the ordinary course of
business





6







--------------------------------------------------------------------------------

securing Indebtedness so long as such Liens attach only to the property being
acquired with the proceeds of such purchase money Indebtedness, and (b) arising
in connection with Capitalized Lease Obligations permitted hereunder so long as
such Liens only extend to or cover the assets subject to such Capitalized Lease
Obligations;

(v)

Liens incurred or deposits made in the ordinary course of business (a) in
connection with worker's compensation, social security, unemployment insurance
and other like laws, or (b) in connection with sales contracts, leases,
statutory obligations, work in progress advances and other similar obligations
not incurred in connection with the borrowing of money or the payment of the
deferred purchase price of property;

(vi)

reservations, easements, zoning and other land use regulations, title exceptions
or encumbrances granted in the ordinary course of business, affecting real
property owned by a Credit Party or any of its Subsidiaries; provided that such
exceptions do not in the aggregate materially detract from the value of such
property or materially interfere with its use in the ordinary conduct of the
business of such Credit Party or any of its Subsidiaries;

(vii)

Liens consisting of rights of set-off of a customary nature or banker’s liens or
statutory landlord liens and other liens imposed by law on amounts on deposit in
accounts of a Credit Party or any of its Subsidiaries, whether arising by
contract or operation of law, incurred in the ordinary course of business;

(viii)

any attachment or judgment lien not constituting an Event of Default;

(ix)

Liens incurred or deposits made to secure the performance of bids, tenders,
leases, trade contracts (other than Indebtedness), public or statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

(x)

 any (a) interest or title of a lessor or sublessor under any lease, (b)
restriction or encumbrance that the interest or title of such lessor or
sublessor may be subject to, or (c) subordination of the interest of the lessee
or sublessee under such lease to any restriction or encumbrance referred to in
the preceding clause (b), so long as the holder of such restriction or
encumbrance agrees to recognize the rights of such lessee or sublessee under
such lease;

(xi)

liens in favor of customs and revenue authorities arising as a matter of law to
secure payment of customs duties in connection with the importation of goods;

(xii)

such other Liens as the Purchaser may hereafter approve in writing; and

(xiii)

the replacement, extension or renewal of any of the foregoing upon or in the
same property theretofore subject or the replacement, extension or renewal
(without increase in the amount or change in any direct or contingent obligor)
of the indebtedness secured thereby.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated





7







--------------------------------------------------------------------------------

organization, a governmental entity or any department, agency or political
subdivision thereof and any other entity.

“Pledge Agreement” means that certain Pledge Agreement by ASTV in favor of the
Purchaser pursuant to which ASTV pledges and grants a valid security interest in
all of the other Credit Parties (subject to the terms and conditions set forth
therein) and otherwise in form and substance satisfactory to the Purchaser.

“Potential Event of Default” means any event or occurrence which with the
passage of time or the giving of notice or both would constitute an Event of
Default.

“Securities” means the Note, the Warrant and the Warrant Shares (as defined in
the Warrant).

“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal law then in force.

“Securities and Exchange Commission” means the U.S. Securities and Exchange
Commission and any governmental body or agency succeeding to the functions
thereof.

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended,
or any similar federal law then in force.

“Security Agreement” means that certain Security Agreement by the Credit Parties
in favor of the Purchaser pursuant to which the Credit Parties each grants a
valid security interest in all of their assets (subject to the terms and
conditions set forth therein) and otherwise in form and substance satisfactory
to the Purchaser.

“Senior Debt” means indebtedness of the Credit Parties under this Agreement and
the Note(s).

“Solvent” means, as to any Person, such Person (i) owns property whose fair
saleable value is greater than the amount required to pay all of such Person’s
Indebtedness (including contingent debts, discounted by the probability of such
debts becoming due and payable), (ii) is able to pay all of its Indebtedness as
such Indebtedness matures and (iii) has capital sufficient to carry on its
business and transactions and all business and transactions in which it is about
to engage.

“Subordinated Debt” means the unsecured Indebtedness owed by the Credit Parties
set forth in Subordinated Debt Schedule attached hereto and any unsecured
indebtedness incurred after the date hereof that is expressly subordinate to the
Note.

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof, or (ii) if a limited
liability company, partnership, association or other business entity, a majority
of the limited liability company, partnership or





8







--------------------------------------------------------------------------------

other similar ownership interest thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more Subsidiaries of that
Person or a combination thereof.

“Tax” or “Taxes” means any federal, state, county, local, foreign or other
income, gross receipts, ad valorem, franchise, profits, sales or use, transfer,
registration, excise, utility, environmental, communications, real or personal
property, capital stock, license, payroll, wage or other withholding,
employment, social security, severance, stamp, occupation, alternative or add-on
minimum, estimated and other taxes of any kind whatsoever (including
deficiencies, penalties, additions to tax, and interest attributable thereto)
whether disputed or not.

“Tax Return” means any return, information report or filing with respect to
Taxes, including any schedules attached thereto and including any amendment
thereof.

“Total Interest Expense” means, with respect to any fiscal period, interest
expense as determined for the Credit Parties and their Subsidiaries on a
consolidated basis and in accordance with GAAP.

“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the NYSE Arca,
the American Stock Exchange, the New York Stock Exchange, the Nasdaq Global
Select Market, Nasdaq Global Market, the Nasdaq Capital Market, or any tier of
the over-the-counter (“OTC”) market.

“Transaction Documents” means this Agreement, the Warrant, the Note, the
Security Agreement, the Pledge Agreement, the Account Assignment Agreement,
Account Control Agreement, the Inter-Creditor Agreement, the UCC-1 Financing
Statements and each of the other agreements, documents, instruments and
certificates executed pursuant to or in connection with any of the foregoing,
but expressly excluding the Vicis/Bibby Debt Agreements.

“UCC-1 Financing Statements” means those UCC-1 Financing Statements naming the
Credit Parties as debtors and, in each case, the Purchaser as the secured party,
covering all of the assets of the respective Credit Parties in proper form for
filing in the organization of jurisdiction of the applicable debtor and
otherwise in form and substance satisfactory to the Purchaser.

“Vicis” means Vicis Capital Master Fund, a sub-trust of Vicis Capital Master
Series Trust, a unit trust organized and existing under the laws of the Cayman
Islands.

“Vicis Debt” means the indebtedness originally owed by Infusion Brands
International, Inc.(which indebtedness has been assumed from Infusion Brands
International, Inc. by Infusion and from Infusion by ASTV) pursuant to that
certain Senior Secured Debenture dated February 7, 2014, in an original
principal amount of $11,000,000.00 in favor of Vicis Capital Master Fund, as
reduced from time to time by the amount of all permitted payments of principal
on such Vicis Debt.

“Vicis Restructuring” means the restructuring of the debt and equity owned by
Vicis as specified in Exhibit D.





9







--------------------------------------------------------------------------------

“Vicis/Bibby Debt Agreements” shall mean, collectively, the documents,
instruments and agreements governing the Vicis Debt and the Bibby Debt.

“Warrant Shares” shall have the meaning set forth in the Warrant.

“Wholly-Owned Subsidiary” means, with respect to any Person, a Subsidiary of
which all of the outstanding equity securities are owned by such Person or
another Wholly-Owned Subsidiary of such Person.

1.2

Other Defined Terms. The following terms are defined in this Agreement in the
Section set forth below:

Term

Section

“Additional Note(s)”

Section 2.1

“Agreement”

Preamble

“ASTV”

Preamble

“Board”

Section 4.3

“CERCLA”

Section 5.11(v)

“Closing”

Section 2.3

“Credit Party” and “Credit Parties”

Preamble

“Indemnitees”

Section 7.16

“Infusion”

Preamble

“Initial Advance”

Section 2.2

“Closing”

Section 2.3

“Note”

Section 2.1

“Interest Reserve Account”

Section 3.4

“Interest Reserve Holdback”

Section 3.4

“Liabilities”

Section 7.16

“Material Indebtedness”

Section 6.1(viii)

“Maximum Investment Amount”

Section 2.2

“Minimum Investment Amount”

Section 2.2

 “Note”

Section 2.1

“Purchaser”

Preamble

“Required Interest Reserve Amount”

Section 3.4

“Required Interest Reserve Deposit”

Section 3.4

“Warrant”

Section 2.1




1.3

Accounting Principles. The classification, character and amount of all assets,
liabilities, capital accounts and reserves and of all items of income and
expense to be determined, and any consolidation or other accounting computation
to be made, and the interpretation of any definition containing any financial
term, pursuant to this Agreement shall be determined and made in accordance with
GAAP consistently applied, unless such principles are inconsistent with the
express requirements of this Agreement; provided that if because of a change in
GAAP after the date of this Agreement a Credit Party would be required to alter
a previously utilized accounting principle, method or policy in order to remain
in compliance with GAAP, such determination shall continue to be made in
accordance with such Credit Party’s previous accounting principles, methods and
policies.





10







--------------------------------------------------------------------------------



1.4

Other Interpretive Matters. In this Agreement, the Note, and each other
Transaction Document to which Purchaser and a Credit Party are parties, unless a
clear contrary intention appears: (i) the singular number includes the plural
number and vice versa; (ii) reference to any Person includes such Person’s
successors and assigns but, if applicable, only if such successors and assigns
are permitted by this Agreement or such other Transaction Document, and
reference to a Person in a particular capacity excludes such Person in any other
capacity or individually; (iii) reference to any gender includes each other
gender; (iv) reference to any agreement (including this Agreement and the
Schedules hereto), document or instrument means such agreement, document or
instrument as amended or modified and in effect from time to time in accordance
with the terms thereof and, if applicable, the terms hereof (and without giving
effect to any amendment or modification that would not be permitted in
accordance with the terms hereof); (v) reference to any applicable law means
such applicable law as amended, modified, codified or reenacted, in whole or in
part, and in effect from time to time, including rules and regulations
promulgated thereunder and reference to any particular provision of any
applicable law shall be interpreted to include any revision of or successor to
that provision regardless of how numbered or classified; (vi) reference to any
Article, Section or Exhibit means such Article or Section hereof or such Exhibit
hereto; (vii) “hereunder,” “hereof,” “hereto” and words of similar import shall
be deemed references to this Agreement as a whole and not to any particular
Section or other provision hereof; (viii) “including” (and with correlative
meaning “include”) means including without limiting the generality of any
description preceding such term; (ix) relative to the determining of any period
of time, “from” means “from and including” and “to” and “through” means “to and
including”; (x) “or”, “either” and “any” are not exclusive; and (xi) references
to any Subsidiary of a Person shall be given effect only at such times as such
Person has one or more Subsidiaries.

Section 2.

Authorization and Closing.

2.1

Authorization of the Note. The Credit Parties have authorized the issuance and
sale to the Purchaser of a 14% Senior Promissory Note in an aggregate principal
amount of at least $8,000,000.00 (the “Minimum Investment Amount”) and no more
than $10,000,000.00 (the “Maximum Investment Amount”), in the form set forth as
Exhibit A attached hereto (the “Note”), and a Warrant to purchase up to 4.99% of
the fully diluted shares of Common Stock of ASTV, free of all Liens (the
“Warrant”), in the form attached hereto as Exhibit C.

2.2

Purchase and Sale of the Note. At the Closing, the Credit Parties shall sell to
the Purchaser and, subject to the terms and conditions set forth herein, the
Purchaser shall purchase from the Credit Parties the Note and the Warrant, for
an aggregate purchase price equal to at least the Minimum Investment Amount and
no greater than the Maximum Investment Amount, payable as follows: (i) on the
Closing Date, Purchaser shall fund at least $2,500,000.00 by a wire transfer of
immediately available funds in accordance with the Credit Parties’ written
instructions (the “Initial Advance”) and (ii) on or prior to May 1, 2014,
Purchaser shall fund an amount that, when added to the Initial Advance (net of
the fees owed pursuant to Section 3.7), equals or exceeds the Minimum Investment
Amount but does not exceed the Maximum Investment Amount, in the discretion of
Purchaser based on funds raised by Purchaser from its investors, by a wire
transfer of immediately available funds in accordance with the Credit Parties’
written instructions.





11







--------------------------------------------------------------------------------



2.3

The Closing. The closing of the Loan (the “Closing”) shall take place at the
offices of Shumaker, Loop & Kendrick, LLP on April 3, 2014, or at such other
place or on such other date as may be mutually agreeable to the Credit Parties
and the Purchaser. At the Closing, the Credit Parties shall deliver to the
Purchaser instruments evidencing the Note issued in the name of the Purchaser or
its nominee, upon payment of the Initial Advance (net of fees owed pursuant to
Section 3.7) by a wire transfer of immediately available funds in accordance
with the Credit Parties’ written instructions.  Upon funding of an amount that,
when added to the Initial Advance (net of the fees owed pursuant to Section
3.7), equals or exceeds the Minimum Investment Amount but does not exceed the
Maximum Investment Amount, ASTV shall deliver to the Purchaser (or an Affiliate
of the Purchaser designated by Purchaser) the Warrant.

Section 3.

Conditions of the Purchaser’s Obligation at the Closing. The obligation of the
Purchaser to purchase and pay for the Note at the Closing or fund any advances
thereunder is subject to the fulfillment of the following conditions to the
Purchaser’s satisfaction in its sole discretion:

3.1

Representations, Warranties and Covenants; No Event of Default. The
representations and warranties contained in Section 5 hereof shall be true and
correct in all material respects on the date hereof and at and as of the Closing
and the date of each advance (both immediately prior to and immediately after
giving effect to the transactions contemplated by the Transaction Documents) as
though then made; provided, however, that any representations and warranties
that are qualified by materiality shall be true and correct in all respects, the
Credit Parties and their Affiliates shall have performed in all material
respects all of the covenants required to be performed by them hereunder and
under the other documents, agreements and instruments executed in connection
herewith that are to be complied with or performed by them on or prior to the
Closing, and there shall not exist any Event of Default or Potential Event of
Default.

3.2

Transaction Documents. Each of the Credit Parties shall have executed and
delivered to the Purchaser each of the Transaction Documents to which it is a
party and each of Credit Parties shall have authorized the Purchaser to file the
UCC-1 Financing Statements in the appropriate recording offices. Furthermore,
Vicis shall have executed and delivered the Inter-Creditor Agreement to the
Purchaser.

3.3

Interest Reserve Account. The Credit Parties shall (unless the Purchaser elects
to collect all interest payments in advance as contemplated by this Section 3.3
in lieu of the establishment of an Interest Reserve Account) have established an
interest reserve and cash collateral account with Wells Fargo Bank, N.A., or
another financial institution reasonably acceptable to Purchaser (the “Interest
Reserve Account”), and the Credit Parties shall have granted a first priority
lien on and shall have taken all actions requested by Purchaser necessary for
the Purchaser to have acquired a duly perfected security interest in the
Interest Reserve Account, and all deposits therein and proceeds thereof, in
favor of Purchaser. Simultaneous with the funding of each advance of the Loan
evidenced by the Note, the Credit Parties shall deposit into the Interest
Reserve Account an amount equal to the aggregate interest that will accrue on
the principal amount of such advance at the Interest Rate (as defined in the
Note) from the date of such advance through and including the Maturity Date
(each, a “Required Interest Reserve Deposit,” and collectively, the “Required
Interest Reserve Amount”). The Credit Parties shall be





12







--------------------------------------------------------------------------------

entitled to fund any Required Interest Reserve Deposit with the proceeds of the
related advance under the Note.

The Maturity Date may be extended as provided by the Note. If the Maturity Date
is extended in compliance with the Note, then, as further provided in the Note,
the Required Interest Reserve Amount shall be recalculated based on the adjusted
Maturity Date and Interest Rate (as defined in the Note) (such recalculated
amount being referred to herein as the “Additional Reserve”), and the Company
shall deposit into the Interest Reserve Account, on or prior to the original
Maturity Date, the amount of the Additional Reserve in cash.

In the event that the Credit Parties shall have failed to establish or maintain 
the Interest Reserve Account or shall have failed to take any actions requested
by Purchaser necessary for the Purchaser to have acquired the duly perfected
first priority lien on and security interest in the Interest Reserve Account and
the deposits therein and proceeds thereof, as of any date on which the funding
or an advance hereunder is made, including the Initial Advance, or if the
Purchaser elects to collect all interest payments in advance as contemplated by
this paragraph in lieu of the establishment of an Interest Reserve Account, the
Purchaser shall be entitled to hold back and refrain from funding an amount
equal to the applicable Required Interest Reserve Deposit (each, an “Interest
Reserve Holdback”), which Interest Reserve Holdback the Purchaser shall apply to
the payment of interest on the Note.  For the avoidance of doubt, in the event
that an Interest Reserve Holdback occurs, the full advance, including the
Interest Reserve Holdback, shall be deemed to have been funded and interest
shall accrue thereon pursuant to the terms of the applicable Note, and the
Purchaser shall not be required to pay or be liable for any interest thereon in
favor of the Credit Parties.

3.4

Vicis Restructuring and Ronco Acquisition. The Vicis Restructuring, Ronco
Acquisition, and ASTV Merger shall have been consummated on the terms set forth
in Exhibits C, D, and E.

3.5

Due Diligence Review. Purchaser and its representatives shall have conducted a
technical, financial, business and legal due diligence review of any and all
documents, instruments, contracts, agreements, materials and other information
relating to the Credit Parties, their operating subsidiaries, the business
operations thereof, and the Collateral, including without limitation books and
records, financial statements and data, and other records and accounts, and in
the sole discretion of the Purchaser, the Purchaser shall be satisfied with the
results of such review. Such review shall not limit or have any effect
whatsoever on the liability of any of the Credit Parties to the Purchaser under
this Agreement or otherwise for breach of any representations, warranties, or
covenants under this Agreement.

3.6

Closing Fees and Expenses. The Credit Parties shall have: (i) at Closing
reimbursed the Purchaser for the fees and expenses as provided in Section 7.1
hereof; (ii) paid to the Purchaser a loan origination fee at the Closing and on
the date of funding of any other advances under the Note equal to 3% of the
amount so advanced to the Credit Parties by deduction of such amount from the
amount advanced; and (iii) paid to the Purchaser a deferred loan origination fee
on or before the first anniversary of the Closing in the aggregate amount of 1%
of aggregate amount of all advances made to the Credit Parties pursuant to this
Agreement (and for the avoidance of doubt each of (i)-(iii) may be paid using
the proceeds of the sale of the Note).





13







--------------------------------------------------------------------------------



3.7

Opinion of Counsel to Credit Parties. The Purchaser shall have received from
counsel to the Credit Parties, opinions which shall be addressed to the
Purchaser, dated the date of the Closing, and in form and substance satisfactory
to the Purchaser.

3.8

Closing Documents.

(i)

At the Closing, the Credit Parties shall deliver to the Purchaser all of the
following documents:

(a)

this Agreement, the Note, and the other Transaction Documents to which they are
a party, duly executed by the Credit Parties;

(b)

the Inter-Creditor Agreement, duly executed by Vicis;

(c)

the Account Control Agreement, duly executed by the Credit Parties and Wells
Fargo Bank, N.A.;

(d)

certified copies of the resolutions duly adopted by board of directors of each
Credit Party authorizing (a) the execution, delivery and performance of each of
the Transaction Documents to which it is a party and the issuance and sale of
the Note, and (b) the consummation of all other transactions contemplated by the
Transaction Documents;

(e)

certified copies of the organizational documents of each Credit Party as in
effect at the Closing;

(f)

a certificate of good standing of each Credit Party, dated not more than ten
(10) days prior to the date of the Closing, issued by such Credit Party’s state
of incorporation/formation/organization; and

(g)

all other documents relating to the transactions contemplated by the Transaction
Documents as the Purchaser or its counsel may reasonably request.

(ii)

Upon funding of an amount that, when added to the Initial Advance (net of the
fees owed pursuant to Section 3.7), equals or exceeds the Minimum Investment
Amount but does not exceed the Maximum Investment Amount, ASTV shall deliver to
the Purchaser the Warrant, duly executed by ASTV.

3.9

Proceedings. All corporate and other proceedings taken or required to be taken
by the Credit Parties in connection with the transactions contemplated by this
Agreement to be consummated at or prior to each Closing and all documents
incident thereto shall be reasonably satisfactory in form and substance to the
Purchaser.

3.10

Compliance with Applicable Laws. The purchase of the Note by the Purchaser
hereunder shall not be prohibited by any applicable law or governmental rule or
regulation and shall not subject the Purchaser to any penalty, liability or, in
the Purchaser’s sole judgment, other onerous condition under or pursuant to any
applicable law or governmental rule or regulation, and the purchase of the Note
by the Purchaser hereunder shall be permitted by laws, rules and





14







--------------------------------------------------------------------------------

regulations of the jurisdictions and governmental authorities and agencies to
which the Purchaser is subject.

3.11

No Material Adverse Change. As of each Closing, since the date of the most
recent financial statements provided to the Purchaser by the Credit Parties,
there shall have been no material adverse change in the financial condition,
operating results, assets, liabilities, operations or prospects of the Credit
Parties and their Subsidiaries taken as a whole.

3.12

Reserved.

3.13

Insurance Requirements. The Credit Parties and each of their respective
Subsidiaries shall have in full force and effect as of each Closing the types
and levels of insurance required and/or customarily carried in the sectors and
in the locations in which they operate, and at the Closing evidence thereof
shall have been provided to the Purchaser.

3.14

Waiver. Any condition specified in this Section 3 may be waived if consented to
by the Purchaser; provided that no such waiver shall be effective against the
Purchaser unless it is set forth in a writing executed by the Purchaser.

Section 4.

Covenants.

4.1

Financial Statements and Other Information. Each Credit Party shall keep, and
cause each of its Subsidiaries to keep, adequate records and books of account
with respect to its business activities in which proper entries are made in
accordance with GAAP, reflecting all its financial transactions; and cause to be
prepared and furnished to the Purchaser each of the following (all to be
prepared in accordance with GAAP applied on a consistent basis, unless the
Credit Parties’ certified public accountant or auditor concurs in any change
therein and such change is disclosed to the Purchasers and is consistent with
GAAP):

(i)

as soon as available but in any event within fifteen (15) days after the end of
each monthly accounting period in each fiscal year of the Credit Parties (except
for a month end for which annual statements are required to be delivered as
provided in subsection (iii) of this Section 4.1), unaudited consolidating and
consolidated statements of income and cash flows of such Credit Party and each
of its respective Subsidiaries for such monthly accounting period and for the
period from the beginning of the fiscal year to the end of such month, and
unaudited consolidating and consolidated balance sheets of such Credit Party and
each of its respective Subsidiaries as of the end of such monthly accounting
period, setting forth in each case comparisons to the applicable Credit Party’s
annual budget and to the corresponding period in the preceding fiscal year, and
all such statements shall be prepared in accordance with GAAP consistently
applied, subject to the absence of footnote disclosures and to normal year-end
adjustments for recurring accruals, and shall be certified by such Credit
Party’s chief financial officer;

(ii)

accompanying the financial statements referred to in subsection (i) of this
Section 4.1, (a) an Officer’s Certificate (1) stating that there is no Event of
Default or Potential Event of Default in existence or, if any Event of Default
or Potential Event of Default exists, specifying the nature and period of
existence thereof and what actions the Credit Parties have taken and propose to
take with respect thereto, and (2) setting forth in sufficient detail all
relevant information relating to any major strategic changes being





15







--------------------------------------------------------------------------------

considered or implemented and (b) a management report, in reasonable detail,
signed by the chief financial officer of each Credit Party, describing the
operations and financial condition of the Credit Parties for the month and the
portion of the fiscal year then ended;

(iii)

as soon as available but in any event within ninety (90) days after the end of
each fiscal year of the Credit Parties, accountant audited, consolidating and
consolidated statements of income and cash flows of such Credit Party and each
of its Subsidiaries and consolidating and consolidated balance sheets of such
Credit Party and each of its Subsidiaries, in each case as of the end of such
fiscal year, setting forth in each case comparisons to such Credit Party’s
preceding fiscal year, all prepared in accordance with GAAP consistently
applied, and accompanied by an audit report of an independent accounting firm
acceptable to the Purchaser, and a copy of such firm’s annual management letter
to the board of directors;

(iv)

promptly upon receipt thereof, any additional reports, management letters or
other detailed information concerning significant aspects of a Credit Party’s
operations or financial affairs given to a Credit Party by its independent
auditors (and not otherwise contained in other materials provided hereunder);

(v)

as soon as available but in any event within thirty (30) days after the filing
thereof by each of the Credit Parties, true and complete copies of each federal,
state and local Tax Return of such Credit Parties, including all schedules and
attachments thereto;

(vi)

at least fifteen (15) days but not more than ninety (90) days prior to the
beginning of each fiscal year of the Credit Parties, an annual budget prepared
on a monthly basis for each Credit Party and each of its Subsidiaries for such
fiscal year (displaying anticipated statements of income and cash flows and
balance sheets) and copies of the business plan for such Credit Party (including
management’s intentions with regard to anticipated significant business
developments or objectives of such Credit Party) for the next fiscal year and
projections (prepared on a monthly basis) of (a) the balance sheet at the end of
such fiscal year, (b) statements of income and expense and of owners’ equity for
such fiscal year, and (c) statements of cash flow for such fiscal year, all of
the foregoing to be in reasonable detail and certified by such Credit Party’s
chief financial officer as having been prepared in good faith and to the best
knowledge and ability of such Credit Party, and promptly upon preparation
thereof any other significant budgets prepared by such Credit Party and any
revisions of such annual or other budgets or business plans;

(vii)

immediately after the discovery or receipt of notice of any Event of Default or
Potential Event of Default, any default under any Transaction Document or any
other material agreement to which a Credit Party or any of its Subsidiaries is a
party, any investigation, notice, proceeding or adverse determination from any
governmental or regulatory authority or agency, any condition or event that has
resulted in or could reasonably be expected to result in any material liability
under any Environmental and Safety Requirements or any other Material Adverse
Effect affecting a Credit Party or any of its Subsidiaries (including the filing
of any litigation against a Credit Party or any of its Subsidiaries that could
reasonably be expected to result in any material liability to the Credit Party
or any of its Subsidiaries), an Officer’s Certificate specifying the nature and





16







--------------------------------------------------------------------------------

period of existence thereof and what actions the Credit Parties and their
respective Subsidiaries have taken and propose to take with respect thereto;

(viii)

copies of any compliance certificates, borrowing base certificates and accounts
receivable aging reports delivered to Vicis or Bibby, copies of any statements,
reports, certificates and any other information delivered to a Credit Party’s
equity holders and, at the Purchaser’s request, copies of any other statements,
reports, certificates and any other information delivered to Vicis or Bibby, in
each case, such copies shall be delivered to the Purchaser at the same time as
such information is delivered to Vicis or Bibby; and

(ix)

with reasonable promptness, such other information and financial data concerning
any Credit Party and/or and its Subsidiaries that the Purchaser may reasonably
request.

Each of the financial statements referred to in subsections (i), and (iii) above
shall be true and correct in all material respects as of the dates and for the
periods stated therein, subject in the case of the unaudited financial
statements to changes resulting from normal year-end adjustments for recurring
accruals (none of which would, alone or in the aggregate, have a materially
adverse effect on (a) the financial condition, operating results, assets,
liabilities, operations, condition (financial or otherwise), business or
prospects of the Credit Parties and their Subsidiaries taken as a whole or (b)
the ability of the Credit Parties to repay the Note or (c) the ability of a
Credit Party to perform any of its obligations under the any of the Transaction
Documents).

4.2

Inspection of Property. The Credit Parties shall permit any representatives
designated by the Purchaser, upon reasonable notice and during normal business
hours, to (i) visit and inspect any of the properties of a Credit Party and its
Subsidiaries, (ii) examine the company and financial records of a Credit Party
and its Subsidiaries and make copies thereof or extracts therefrom, (iii) meet
quarterly with each Credit Party to conduct operating meetings to discuss
operational and financial progress and developments and (iv) discuss the
affairs, finances and accounts of any such entities with key employees and the
independent accountants of a Credit Party and its Subsidiaries; provided,
however, that, in the case of clauses (i) and (ii) only, the Purchaser may not
exercise such rights more than two (2) times per fiscal year except during
periods where an Event of Default has occurred and is continuing, it being
agreed that the Purchaser shall not be limited in the exercise of its rights in
the case of clause (iii). The presentation of an executed copy of this Agreement
by the Purchaser to the Credit Parties’ independent accountants shall constitute
the Credit Parties’ permission to their independent accountants to participate
in discussions with such Persons.

4.3

Board of Directors. Each Credit Party shall give the Purchaser notice of each
meeting of its board of directors (the “Board”) (which shall normally be held at
least once each quarter and may be a combined meeting with the directors and
equity holders of each Credit Party and its Subsidiaries), and each meeting of a
committee thereof, at the same time and in the same manner as notice is given to
the Board members, and such Credit Party shall permit two (2) representatives of
the Purchaser to attend as an observer all meetings of the Board members and all
such meetings of committees thereof. The Purchaser’s representatives shall be
entitled to receive all written materials and other information (including
copies of meeting minutes) given to the Board members in connection with such
meetings at the same time such materials and





17







--------------------------------------------------------------------------------

information are given to the Board members. If a Credit Party proposes to take
any action, other than approval of a customer contract in the ordinary course of
business, by written consent in lieu of a meeting of the Board members or any
committee thereof, such Credit Party shall give written notice thereof to the
Purchaser promptly following execution of such consent describing in reasonable
detail the nature and substance of such action. The Credit Parties shall pay the
reasonable out-of-pocket expenses of the Purchaser’s representatives incurred in
connection with attending any such meetings. Notwithstanding anything to the
contrary in this Section 4.3, the Purchaser’s representatives shall not be
permitted to attend any portion of a Board or committee meeting (i) to the
extent that attendance by the Purchaser’s representatives would jeopardize the
relevant Credit Party’s ability to assert the attorney-client privilege with
respect to matters of material importance to be discussed during such portion of
any meeting, or (ii) during which matters relating to this Agreement are to be
discussed. Notwithstanding anything to the contrary, upon the written request of
the Purchaser, the Credit Parties shall cause the Purchaser’s two (2)
representatives  to be nominated for election to each Board of each Credit Party
as full voting members of such Boards.

4.4

Affirmative Covenants. So long as any Note remains outstanding, each Credit
Party shall, and shall cause each of its Subsidiaries to:

(i)

Cause to be done all things necessary to maintain, preserve and renew its
corporate existence, rights, franchises, privileges and qualifications and all
material licenses, authorizations and permits necessary to the conduct of its
businesses;

(ii)

Maintain and keep its material properties in good repair, working order and
condition (ordinary wear and tear excepted), and from time to time make all
necessary or desirable repairs, renewals and replacements, so that its
businesses may be properly and advantageously conducted at all times;

(iii)

Pay and discharge when payable all material Taxes, assessments and governmental
charges imposed upon its properties or upon it or its income or profits (in each
case before the same becomes delinquent and before penalties accrue thereon) and
all material claims for labor, materials or supplies which if unpaid would by
law become a Lien upon any of its property, unless and to the extent that the
same are being contested in good faith, diligently and by appropriate
proceedings and adequate reserves (as determined in accordance with GAAP
consistently applied) have been established on its books with respect thereto
and such contest operates to suspend collections of the same;

(iv)

Comply with all applicable laws, rules and regulations of all governmental
authorities (including Environmental and Safety Requirements), the violation of
which could reasonably be expected to have a Material Adverse Effect;

(v)

Comply with all Environmental and Safety Requirements and all permits, licenses
or other authorizations issued thereunder the violation of which could
reasonably be expected to have a Material Adverse Effect; respond immediately to
any release or threatened release of any hazardous material, substance or waste
in a manner which complies with all Environmental and Safety Requirements and
reasonably mitigates any risk to human health or the environment; and provide
such documents or information, or





18







--------------------------------------------------------------------------------

conduct at its own cost such studies or assessments, relating to matters arising
under the Environmental and Safety Requirements as the Purchaser may reasonably
request;

(vi)

Apply for and continue in force with good and responsible insurance companies
adequate insurance covering risks of such types and covering casualties, risks
and contingencies of such types and in such amounts as are (a) required under
any agreement or other document to which such Credit Party is a party, and (b)
customary for companies of similar size engaged in similar lines of business
(but in no event less than amounts as are substantially equivalent to those
amounts that were maintained as of the Closing); and

(vii)

Maintain proper books of record and account which present fairly in all material
respects its financial condition and results of operations and make provisions
on its financial statements for all such proper reserves as in each case are
required in accordance with GAAP consistently applied.

4.5

Negative Covenants. So long as any Note remains outstanding, no Credit Party
shall take or permit its Subsidiaries to take any of the following actions:

(i)

directly or indirectly declare or pay any Dividends;

(ii)

directly or indirectly repay or prepay any principal of any Subordinated Debt;

(iii)

directly or indirectly make any redemption or purchase of any shares of its
capital stock, membership interest or other form of its equity (including any
warrants) or directly or indirectly redeem, purchase or make any payments with
respect to any equity appreciation rights, phantom stock plans or similar rights
or plans;

(iv)

merge or consolidate with any Person (other than the ASTV Merger or a merger or
consolidation among Wholly-Owned Subsidiaries or a merger or consolidation of a
Wholly-Owned Subsidiary into such Credit Party or of Infusion Brands
International, Inc. into a Credit Party);

(v)

liquidate, dissolve or effect a recapitalization or reorganization in any form
of transaction or otherwise alter its legal status;

(vi)

except as may be permitted by Section 4.5(iv), acquire any interest in any
company or business (whether by a purchase of assets, purchase of stock, merger
or otherwise), or enter into any joint venture without the consent of Purchaser,
not to be unreasonably withheld;

(vii)

enter into, become subject to, amend, modify or waive any agreement or
instrument which by its terms would (under any circumstances) restrict (a) the
right of any of its Subsidiaries to make loans or advances or pay dividends to,
transfer property to, or repay any Indebtedness owed to, such Credit Party or
another Subsidiary of such Credit Party or (b) such Credit Party’s right to
perform any of the provisions of any of the Transaction Documents (including
provisions relating to the payment of principal and interest on the Note);





19







--------------------------------------------------------------------------------



(viii)

enter into, amend, modify or supplement any agreement, transaction, commitment
or arrangement with any of its or any of its Subsidiaries’ officers, directors,
employees, stockholders or Affiliates or with any individual related by blood,
marriage or adoption to any such individual or with any entity in which any such
Person or individual owns a beneficial interest, except for customary employment
arrangements and benefit programs on reasonable terms and except as otherwise
expressly contemplated by this Agreement or pursuant to the ASTV Merger or the
Ronco Acquisition;

(ix)

establish or acquire (a) any Subsidiaries other than (subject to subsection
(viii) above) Wholly-Owned Subsidiaries or (b) any Subsidiaries organized
outside of the United States;

(x)

create, incur, assume or suffer to exist any Indebtedness other than Permitted
Indebtedness or any Liens other than Permitted Liens;

(xi)

prepay, redeem, purchase, defeat or otherwise satisfy in any manner prior to its
maturity any principal or interest on any Indebtedness other than the Bibby
Debt, the MFC Debt, the FarWest Debt, and any indebtedness described in
subsections (iii)-(viii) of the definition of Permitted Indebtedness or a New
Loan relating to such indebtedness,  in each case the ordinary course of
business, and the Senior Debt;

(xii)

issue or sell any equity securities, or rights to acquire equity securities, of
any of its Subsidiaries to any Person;

(xiii)

undergo a Change in Control;

(xiv)

sell any of its material assets other than in the ordinary course of business;

(xv)

use the proceeds from the sale of the Note or any advances thereunder other than
as set forth on the Use of Proceeds Schedule; or

(xvi)

incur any capital expenditure, or agree to incur any capital expenditure,
including without limitation any purchase of inventory, other than in the
ordinary course of business, it being agreed that, in addition, with regard to
the purchase of inventory, the Credit Parties shall not purchase or commit to
purchase inventory with a value exceeding $500,000 unless the Credit Parties
have received a valid purchase order for a corresponding amount from a
creditworthy customer, payable in the ordinary course of business.

4.6

Compliance with Agreements. Each Credit Party shall perform and observe all of
its obligations, and shall cause each of its Subsidiaries to perform and observe
all of their respective obligations (i) to each holder of the Note and (ii)
under each of the other Transaction Documents.

4.7

Use of Proceeds. The Credit Parties shall not, nor shall they permit any of
their Subsidiaries to, use any proceeds from the sale of the Note hereunder,
directly or indirectly, for the purposes of purchasing or carrying any “margin
securities” within the meaning of Regulation U, T or X promulgated by the Board
of Governors of the Federal Reserve Board or for the





20







--------------------------------------------------------------------------------

purpose of arranging for the extension of credit secured, directly or
indirectly, in whole or in part by collateral that includes any “margin
securities.”

4.8

Amendments to Agreements. The Credit Parties shall not amend, modify or waive,
or permit any of their respective Subsidiaries to amend, modify or waive, any
provision of the Vicis/Bibby Debt Agreements in a manner that adversely affects
the rights of Purchaser under any of the Transaction Documents, other than an
extension of the maturity date, except with the prior written consent of the
Purchaser.

4.9

Interest Reserve Account and Account Control Agreement. The Credit Parties shall
(unless the Purchaser elects to collect all interest payments in advance as
contemplated by Section 3.3 in lieu of the establishment of an Interest Reserve
Account) establish the Interest Reserve Account, subject to an effective Account
Control Agreement, on the Closing. The Credit Parties shall at all times until
the Loans are indefeasibly repaid in full maintain the Interest Reserve Account
and the effectiveness of the Account Control Agreement. In addition, the Credit
Parties shall ensure that all documents and instruments required by the
Transaction Documents are promptly delivered to the Purchaser, including in the
case of the Perfection Certificate required pursuant to the Security Agreement
not later than fifteen (15) days after the Closing.

4.10

Subordination Agreements.  The Credit Parties shall use their respective best
efforts to deliver to the Purchaser a subordination agreement, in a form
reasonably acceptable to Purchaser, executed by each of the holders of the
Subordinated Debt.

Section 5.

Representations and Warranties of the Credit Parties. As a material inducement
to the Purchaser to enter into this Agreement and purchase and fund advances
under the Note hereunder, each Credit Party hereby represents and warrants,
jointly and severally, to the Purchaser that except as set forth in a schedule
to this Agreement, each of the following statements are true, complete and
correct as of the date of this Agreement and will be true, complete and correct
in all material respects as of each Closing after giving effect to the
transactions contemplated by the Transaction Documents:

5.1

Organization, Company Power and Licenses. Each Credit Party is a corporation
duly organized, validly existing and in active status under the laws of its
state of incorporation and is qualified to do business in every jurisdiction in
which its ownership of property or conduct of business requires it to qualify,
except for jurisdictions in which the failure to so qualify has not had and
could not have a Material Adverse Effect. Each Credit Party possesses all
requisite corporate power and authority and all material licenses, permits and
authorizations necessary to own and operate its properties, to carry on its
businesses as now conducted and presently proposed to be conducted and to carry
out the transactions contemplated by the Transaction Documents. The copies of
each Credit Party’s and its Subsidiaries’ organizational documents that have
been furnished to the Purchaser’s counsel reflect all amendments made thereto at
any time prior to the date of this Agreement and are correct and complete.

5.2

Authorization, No Breach. The execution, delivery and performance of each of the
Transaction Documents and all other agreements and instruments contemplated
hereby and thereby to which a Credit Party is a party have been duly authorized
by such Credit Party. Each of the Transaction Documents and all other agreements
and instruments contemplated hereby





21







--------------------------------------------------------------------------------

and thereby to which a Credit Party is a party each constitutes a valid and
binding obligation of such Credit Party, enforceable in accordance with its
terms. The execution and delivery by each Credit Party of each of the
Transaction Documents and all other agreements and instruments contemplated
hereby and thereby to which such Credit Party is a party and the fulfillment of
and compliance with the respective terms hereof and thereof by such Credit
Party, do not and shall not (i) conflict with or result in a breach of the
terms, conditions or provisions of, (ii) constitute a default under, (iii)
result in the creation of any Lien upon such Credit Party’s or any of its
Subsidiaries’ equity securities or assets pursuant to, (iv) give any third party
the right to modify, terminate or accelerate any obligation under, (v) result in
a violation of, or (vi) require any authorization, consent, approval, exemption
or other action by or notice or declaration to, or filing with, any court or
administrative or governmental body or agency pursuant to, the organizational
documents of such Credit Party or any of its Subsidiaries, or any law, statute,
rule or regulation to which such Credit Party or any of its Subsidiaries is
subject (including any usury laws applicable to the Note), or any agreement,
instrument, order, judgment or decree to which such Credit Party or any of its
Subsidiaries is subject (other than under any instrument or agreement evidencing
securing or governing Indebtedness to be repaid in full at the Closing). Except
as set forth on the attached Restrictions Schedule, no Subsidiary of a Credit
Party is subject to any restrictions with respect to making loans or advances or
paying dividends to, transferring property to, or repaying any Indebtedness owed
to, such Credit Party or another Subsidiary of such Credit Party.

5.3

Capitalization. The authorized capital stock of each Credit Party, the number of
shares of such capital stock issued and outstanding, and the number of shares of
capital stock reserved for issuance upon the exercise or conversion of all
outstanding warrants, stock options, and other securities issued by each of the
Credit Parties, as of the date hereof, are set forth in the attached
Capitalization Schedule.  All of such outstanding shares have been, or upon
issuance will be, validly issued, are fully paid and nonassessable.  Except as
disclosed in attached Capitalization Schedule:

(i)

no holder of shares of the capital stock of any of the Credit Parties has any
preemptive rights or any other similar rights;

(ii)

there are no outstanding options, warrants, scrip, rights to subscribe to, calls
or commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any shares of capital
stock of any of the Credit Parties or any Subsidiary, or contracts, commitments,
understandings or arrangements by which any of the Credit Parties or any
Subsidiary is or may become bound to issue additional shares of capital stock of
any of the Credit Parties or any Subsidiary or options, warrants, scrip, rights
to subscribe to, calls or commitments of any character whatsoever relating to,
or securities or rights convertible into, or exercisable or exchangeable for,
any shares of capital stock of any of the Credit Parties or any Subsidiary;

(iii)

there are no outstanding debt securities, notes, credit agreements, credit
facilities or other agreements, documents or instruments evidencing Indebtedness
of any of the Credit Parties or any Subsidiary or by which any of the Credit
Parties or any Subsidiary is or may become bound;





22







--------------------------------------------------------------------------------



(iv)

there are no financing statements securing obligations filed in connection with
any of the Credit Parties or any Subsidiary;

(v)

there are no agreements or arrangements under which any of the Credit Parties or
any Subsidiary is obligated to register the sale of any of their securities
under the Securities Act;

(vi)

there are no outstanding securities or instruments of any of the Credit Parties
or any Subsidiary that contain any redemption or similar provisions, and there
are no contracts, commitments, understandings or arrangements by which any of
the Credit Parties or any Subsidiary is or may become bound to redeem a security
of the Company or a Subsidiary;

(vii)

there are no securities or instruments containing antidilution or similar
provisions that will be triggered by the issuance of the Securities; and

(viii)

none of the Credit Parties have any stock appreciation rights or “phantom stock”
plans or agreements or any similar plan or agreement.

5.4

Issuance of Securities.

(i)

The Securities to be issued hereunder are duly authorized and, upon payment and
issuance in accordance with the terms hereof, shall be free from all taxes,
Liens and charges with respect to the issuance thereof. As of the Closing Date,
ASTV has authorized and has reserved free of preemptive rights and other similar
contractual rights of stockholders, a number of its authorized but unissued
shares of Common Stock equal to one hundred percent (100%) of the aggregate
number of shares of Common Stock issuable upon the full exercise of the
Warrants.

(ii)

The Warrant Shares, when issued and paid for upon exercise of the Warrant will
be validly issued, fully paid and nonassessable and free from all taxes, Liens
and charges with respect to the issue thereof, with the holders being entitled
to all rights accorded to a holder of the Common Stock.

(iii)

Assuming the accuracy of each of the representations and warranties made by the
Purchaser set forth in Section 7.3 hereof (and assuming no change in applicable
law and no unlawful distribution of the Securities by the Purchaser or other
Persons), the issuance by ASTV to the Purchaser of the Securities is exempt from
registration under the Securities Act and ASTV has complied and will comply with
all applicable federal and state securities laws in connection with the offer,
issuance and sale of the Securities hereunder.

(iv)

The Company understands and acknowledges that its obligation to issue the
Warrant Shares is absolute and unconditional regardless of the dilutive effect
that such issuance may have on the ownership interests of other stockholders of
the Company.





23







--------------------------------------------------------------------------------



5.5

 Absence of Undisclosed Liabilities. Except as set forth in the Schedule of
Liabilities attached hereto, no Credit Party or any Subsidiary of a Credit Party
has any material obligation or liability (whether accrued, absolute, contingent,
unliquidated or otherwise, whether or not known to such Credit Party or any of
its Subsidiaries, whether due or to become due and regardless of when asserted)
arising out of transactions entered into at or prior to the Closing, or any
action or inaction at or prior to the Closing, or any state of facts existing at
or prior to the Closing other than: (i) liabilities set forth on the most recent
balance sheet of such Credit Party delivered to the Purchaser in accordance with
this Agreement (including any notes thereto), and (ii) liabilities and
obligations which have arisen after the date of the such balance sheet in the
ordinary course of business (none of which is a liability resulting from breach
of contract, breach of warranty, tort, infringement, claim or lawsuit).

5.6

No Material Adverse Change. Except as may be deemed to arise as a result of the
ASTV Merger or the Ronco Acquisition, since the date of the most recent balance
sheet of such Credit Party delivered to the Purchaser in accordance with this
Agreement, there has been no material adverse change in the financial condition,
operating results, assets, liabilities, operations, business, prospects,
employee relations or customer or supplier relations of the Credit Parties or
any of their Subsidiaries taken as a whole.

5.7

Tax Matters. Each Credit Party and each of its Subsidiaries has timely filed all
Tax Returns which they are required to file under applicable laws and
regulations; all such Tax Returns are complete and correct in all material
respects and have been prepared in compliance with all applicable laws and
regulations in all material respects; each Credit Party and each of its
Subsidiaries in all material respects has paid all Taxes due and owing by it
(whether or not such Taxes are required to be shown on a Tax Return) and has
withheld and paid over to the appropriate taxing authority all Taxes which it is
required to withhold from amounts paid or owing to any employee, equity holder,
creditor or other third party; no Credit Party or any Subsidiary of a Credit
Party has waived any statute of limitations with respect to any Taxes or agreed
to any extension of time with respect to any Tax assessment or deficiency since
the date of the most recent balance sheet of such Credit Party; no Credit Party
or any Subsidiary of a Credit Party has incurred any liability for Taxes other
than in the ordinary course of business; the assessment of any additional Taxes
for periods for which Tax Returns have been filed by a Credit Party or any of
its Subsidiaries shall not exceed the recorded liability therefor on the most
recent balance sheet of such Credit Party (excluding any amount recorded which
is attributable solely to timing differences between book and Tax income); no
foreign, federal, state or local tax audits or administrative or judicial
proceedings are pending or being conducted with respect to a Credit Party or any
of its Subsidiaries; no information related to Tax matters has been requested by
any foreign, federal, state or local taxing authority and no written notice
indicating an intent to open an audit or other review has been received by a
Credit Party or any of its Subsidiaries from any foreign, federal, state or
local taxing authority; and there are no material unresolved questions or claims
concerning a Credit Party’s or any of its Subsidiaries’ Tax liability.

5.8

Litigation, etc. Except as set forth on the attached Litigation Schedule, there
are no actions, suits, proceedings, orders, investigations or claims pending or,
to the best of each Credit Party’s knowledge, threatened against or affecting a
Credit Party or any of its Subsidiaries (or to the best of each Credit Party’s
knowledge, pending or threatened against or affecting any of the officers,
directors or employees of a Credit Party or any of its Subsidiaries with respect
to





24







--------------------------------------------------------------------------------

their business or proposed business activities), or pending or threatened by a
Credit Party or any of its Subsidiaries against any third party, at law or in
equity, or before or by any governmental department, commission, board, bureau,
agency or instrumentality (including any actions, suits, proceedings or
investigations with respect to the transactions contemplated by this Agreement);
no Credit Party or Subsidiary of a Credit Party is subject to any arbitration
proceedings under collective bargaining agreements or otherwise or, to the best
of each Credit Party’s knowledge, any governmental investigations or inquiries
(including inquiries as to the qualification to hold or receive any license or
permit); and, to the best of each Credit Party’s knowledge, there is no valid
basis for any of the foregoing. No Credit Party or any of Subsidiary of a Credit
Party is subject to any judgment, order or decree of any court or other
governmental agency. To the knowledge of the Credit Parties, there has not been,
and there is not pending or threatened in writing, any investigation by the
Securities and Exchange Commission involving any of the Credit Parties. The
Securities and Commission has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
under the Securities Act.  

5.9

Financial Statements.  Attached as hereto as the Financial Statement Schedule
are the Credit Parties’ consolidated balance sheet and statements of operations
and cash flows of such Credit Party for each the following fiscal years 2011 and
2012 and unaudited statements for the period ended December 31, 2013
(collectively, the “Financial Statements”).  Such Financial Statements, together
with any notes thereto, (1) have been prepared in accordance with generally
accepted accounting principles (“GAAP”) applied on a consistent basis throughout
the periods indicated, except as disclosed therein, (2) are in accordance with
the books and records of the Credit Parties and (3) are true and complete and
present fairly the financial condition of the Company on a consolidated basis at
the date or dates therein indicated and the results of operation for the period
or periods therein specified.

5.10

Intellectual Property Rights.  Each of the Credit Parties own or possess the
rights to use all patents, trademarks, domain names (whether or not registered)
and any patentable improvements or copyrightable derivative works thereof,
websites and intellectual property rights relating thereto, service marks, trade
names, copyrights, licenses and authorizations which are necessary for the
conduct of its business as now conducted (collectively, the “Intellectual
Property Rights”) without any conflict with the rights of others, except any
failures as, individually or in the aggregate, are not reasonably likely to have
a Material Adverse Effect.  The Intellectual Property Rights and all
intellectual property with respect to which the Credit Parties have applied for
registration and for which registration is pending are listed in the
Intellectual Property Schedule hereto. None of the Credit Parties has received a
written notice that the Intellectual Property Rights used by any of them
violates or infringes upon the rights of any Person.  To the knowledge of the
Credit Parties, all such Intellectual Property Rights are enforceable and there
is no existing infringement by another Person of any of the Intellectual
Property Rights. The Credit Parties have taken reasonable measures to protect
the value of the Intellectual Property Rights.  

5.11

Securities Filings. The Common Stock currently is reported on the OTC Bulletin
Board and is registered pursuant to the Securities Exchange Act, and ASTV has
filed all reports, schedules, forms, statements and other documents required to
be filed by it with the Securities and Exchange Commission pursuant to the
reporting requirements of the Securities Exchange





25







--------------------------------------------------------------------------------

Act (all of the foregoing, including filings incorporated by reference therein,
being referred to herein as the “Commission Documents”). Any Form 10-Q and Form
10-K filings made by the Company do not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading.

5.12

Internal Accounting and Disclosure Controls.  ASTV is in compliance in all
material respects with the requirements of the Sarbanes-Oxley Act of 2002 that
are effective as of the date hereof and applicable to it, and any and all rules
and regulations promulgated by the Securities and Exchange Commission thereunder
that are effective and applicable to it as of the date hereof to the best of its
abilities. ASTV maintains a system of internal accounting controls and
disclosure controls and procedures that it believes are appropriate given the
size and circumstances of ASTV. ASTV maintains and will continue to maintain a
standard system of accounting established and administered in accordance with
GAAP.

5.13

Investment Company Status.  ASTV is not, and immediately after receipt of
payment for the Securities will not be, an “investment company,” an “affiliated
person” of, “promoter” for or “principal underwriter” for, or an entity
“controlled” by an “investment company,” within the meaning of the Investment
Company Act of 1940, as amended.



5.14



OFAC.  Neither the issuance of the Securities to the Purchaser, nor the use of
the respective proceeds thereof by ASTV, shall cause ASTV to violate the U.S.
Bank Secrecy Act, as amended, and any applicable regulations thereunder or any
of the sanctions programs administered by the U.S. Department of the Treasury’s
Office of Foreign Assets Control (“OFAC”) of the United States Department of
Treasury, any regulations promulgated thereunder by OFAC or under any affiliated
or successor governmental or quasi-governmental office, bureau or agency and any
enabling legislation or executive order relating thereto. Without limiting the
foregoing, ASTV (i) is not a person whose property or interests in property are
blocked or subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 200l Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)), (ii) does not engage in any dealings or transactions prohibited by
Section 2 of such executive order, or is otherwise associated with any such
person in any manner violative of Section 2, or (iii) is not a person on the
list of Specially Designated Nationals and Blocked Persons or subject to the
limitations or prohibitions under any other OFAC regulation or executive order.

5.15

Title.  Each of the Credit Parties have good and marketable title to all
personal property owned by them which is material to their respective business,
in each case free and clear of all Liens other than Permitted Liens. Any real
property and facilities held under lease by any of the Credit Parties are held
by them under valid, subsisting and enforceable leases with such exceptions as
are not material and do not interfere with the use made and proposed to be made
of such property and buildings by the Credit Parties.

5.16

Brokerage. There are no claims for brokerage commissions, finders’ fees or
similar compensation in connection with the transactions contemplated by this
Agreement and the other Transaction Documents based on any arrangement or
agreement binding upon a Credit Party or any of its Subsidiaries. Each Credit
Party shall pay, and hold the Purchaser harmless





26







--------------------------------------------------------------------------------

against, any liability, loss or expense (including reasonable attorneys’ fees
and out-of-pocket expenses) arising in connection with any such claim.

5.17

Governmental Consent, etc. Except for the filing of Form D with the Commission
and such filings as are required to be made under applicable state securities
laws, no permit, consent, approval or authorization of, or declaration to or
filing with, any governmental authority is required in connection with the
execution, delivery and performance by any of the Credit Parties of this
Agreement, the other Transaction Documents or the other agreements contemplated
hereby or thereby, or the consummation by the Credit Parties of any other
transactions contemplated hereby or thereby, except as set forth on the attached
Consents Schedule.

5.18

Compliance with Laws. No Credit Party or any Subsidiary of a Credit Party has
violated any law or any governmental regulation or requirement which violation
has had or would reasonably be expected to have a Material Adverse Effect, and
no Credit Party or any Subsidiary of a Credit Party has received notice of any
such violation.

(i)

No Credit Party or any Subsidiary of a Credit Party is in default under or in
violation of (and no event has occurred that has not been waived that, with
notice or lapse of time or both, would result in a default by any Credit Party
or any Subsidiary under), nor has any Credit Party or any Subsidiary received
notice of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound, except
such that, individually or in the aggregate, such default(s) and violations(s)
would not have or reasonably be expected to have a Material Adverse Effect,
(ii) is in violation of any order of any court, arbitrator or governmental body,
or (iii) is in violation of any of the provisions of its certificate or articles
of incorporation, bylaws or other organizational or charter documents.

(ii)

The business of each Credit Party and each Subsidiary is presently being
conducted in accordance with all applicable foreign, federal, state and local
governmental laws, rules, regulations and ordinances (including, without
limitation, rules and regulations of each governmental and regulatory agency,
self regulatory organization and Trading Market applicable to any of the Credit
Parties or any Subsidiary), except such that, individually or in the aggregate,
the noncompliance therewith would not have or reasonably be expected to have a
Material Adverse Effect.  Each Credit Party and each Subsidiary has all
franchises, permits, licenses, consents and other governmental or regulatory
authorizations and approvals necessary for the conduct of its business as now
being conducted by it unless the failure to possess such franchises, permits,
licenses, consents and other governmental or regulatory authorizations and
approvals, individually or in the aggregate, would not have or reasonably be
expected to have a Material Adverse Effect, and the Company has not received any
written notice of proceedings relating to the revocation or modification of any
of the foregoing.  





27







--------------------------------------------------------------------------------



5.19

Environmental and Safety Matters. Except as set forth on the attached
Environmental Schedule:

(i)

Each Credit Party and each of its Subsidiaries has complied and is in compliance
with all Environmental and Safety Requirements.

(ii)

Without limiting the generality of the foregoing, each Credit Party and each of
its Subsidiaries has obtained and complied with, and is in compliance with, all
permits, licenses and other authorizations that may be required pursuant to
Environmental and Safety Requirements for the occupation of its properties and
the operation of its business.

(iii)

No Credit Party or any Subsidiary of a Credit Party has received any written or
oral notice, report or other information regarding any actual or alleged
violation of Environmental and Safety Requirements, or any liabilities or
potential liabilities (whether accrued, absolute, contingent, unliquidated or
otherwise), including any investigatory, remedial or corrective obligations,
relating to a Credit Party or any of its Subsidiaries or its properties arising
under Environmental and Safety Requirements.

(iv)

None of the following exists at any property owned or operated by a Credit Party
or any of its Subsidiaries: (a) underground storage tanks; (b)
asbestos-containing material in any form or condition; (c) materials or
equipment containing polychlorinated biphenyls; or (d) landfills, surface
impoundments, or disposal areas.

(v)

No Credit Party or any Subsidiary of a Credit Party has treated, stored,
disposed of, arranged for or permitted the disposal of, transported, handled, or
released any substance, including any hazardous substance, or owned or operated
any property (and no such property is contaminated by any such substance) in a
manner that has given or could give rise to liabilities of a Credit Party or its
Subsidiaries, including any liability for response costs, corrective action
costs, personal injury, property damage, natural resources damages or attorney
fees, pursuant to the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended (“CERCLA”) or the Solid Waste Disposal Act, as
amended or any other Environmental and Safety Requirements.

(vi)

No facts, events or conditions relating to the past or present properties or
operations of a Credit Party or any of its Subsidiaries will prevent, hinder or
limit continued compliance with Environmental and Safety Requirements, give rise
to any investigatory, remedial or corrective obligations pursuant to
Environmental and Safety Requirements, or give rise to any other liabilities
(whether accrued, absolute, contingent, unliquidated or otherwise) pursuant to
Environmental and Safety Requirements, including any relating to onsite or
offsite releases or threatened releases of hazardous materials, substances or
wastes, personal injury, property damage or natural resources damage.

(vii)

Neither this Agreement nor the consummation of the transactions contemplated by
this Agreement will result in any obligations for site investigation or cleanup,
or notification to or consent of government agencies or third parties, pursuant
to





28







--------------------------------------------------------------------------------

any of the so-called “transaction-triggered” or “responsible property transfer”
Environmental and Safety Requirements.

(viii)

No Credit Party or any Subsidiary of a Credit Party has, either expressly or by
operation of law, assumed or undertaken any liability, including any obligation
for corrective or remedial action, of any other person relating to Environmental
and Safety Requirements.

5.20

Affiliated Transactions. Except as set forth on the attached Affiliated
Transactions Schedule, no officer, director, employee, equity holder or
Affiliate of a Credit Party or any of its Subsidiaries or any individual related
by blood, marriage or adoption to any such individual or any entity in which any
such Person or individual owns any beneficial interest, is a party to any
agreement, contract, commitment, transaction or arrangement with such Credit
Party or any of its Subsidiaries or has any material interest in any material
property used by such Credit Party or any of its Subsidiaries.

5.21

Solvency, etc. Each Credit Party is solvent on a going concern basis as of the
date of this Agreement and shall not become insolvent as a result of the
consummation of the transactions contemplated by this Agreement. Each Credit
Party is, and after giving effect to the transactions contemplated by this
Agreement shall be, able to pay its debts as they become due, and each Credit
Party’s property now has, and after giving effect to the transactions
contemplated hereby and thereby shall have, a fair salable value greater than
the amounts required to pay its debts (including a reasonable estimate of the
amount of all contingent liabilities). Each Credit Party has adequate capital to
carry on its business, and after giving effect to the transactions contemplated
by this Agreement, each Credit Party shall have adequate capital to conduct its
business. No transfer of property is being made and no obligation is being
incurred in connection with the transactions contemplated by this Agreement with
the intent to hinder, delay or defraud either present or future creditors of the
Credit Parties.

5.22

Margin Regulations. The proceeds of the Note will be used only for the purposes
contemplated hereunder. None of the proceeds of the Note or any advances made
thereunder will be used, directly or indirectly, for the purpose of purchasing
or carrying any margin security, for the purpose of reducing or retiring any
indebtedness which was originally incurred to purchase or carry any margin
security or for any other purpose which might cause any of the securities
purchased under this Agreement to be considered “purpose credit” within the
meaning of Regulations G, T, U or X of the Federal Reserve Board. The purchase
of the Note will not constitute a violation of such Regulations G, T, U or X.

5.23

Disclosure. Neither this Agreement nor any of the exhibits, schedules,
attachments, written statements, documents, certificates or other items prepared
or supplied to the Purchaser by or on behalf of a Credit Party with respect to
the transactions contemplated hereby contain any untrue statement of a material
fact or omit a material fact necessary to make each statement contained herein
or therein not misleading. There is no fact which the Credit Parties have not
disclosed to the Purchaser in writing (including by way of the Commission
Documents) and of which any of their respective officers, directors or executive
employees is aware (other than general economic conditions) and which has had or
would reasonably be expected to have a Material Adverse Effect.





29







--------------------------------------------------------------------------------



5.24

Closing Dates. The representations and warranties of the Credit Parties
contained in this Section 5 and elsewhere in this Agreement and all information
contained in any exhibit, schedule or attachment hereto or in any certificate or
other writing delivered by, or on behalf of, a Credit Party to the Purchaser
shall be true and correct in all material respects on the date of each Closing
as though then made, both immediately prior to and immediately after giving
effect to the transactions contemplated by this Agreement and the other
Transaction Documents.

Section 6.

Events of Default.

6.1

Definition. An Event of Default shall be deemed to have occurred, unless waived
by or consented to in writing in advance by the Purchaser, if:

(i)

The Credit Parties fail to pay when due and payable (whether at maturity or
otherwise) the full amount of any accrued interest or principal payment
(together with any applicable premium or other fees due) on the Note;

(ii)

a Credit Party:

(a)

breaches, fails to perform or observe any of the covenants contained in Sections
4.1, 4.2, 4.3, 4.4, 4.5, 4.6, 4.8, or 4.9; or

(b)

breaches, fails to perform or observe any other material provision contained
herein or any other Transaction Document including the Note or any other
instrument delivered pursuant hereto or thereto and such failure continues
uncured for thirty (30) days after the occurrence thereof;

(iii)

any representation, warranty or information contained herein or required to be
furnished to any holder of the Note pursuant to this Agreement is materially
false or misleading on the date made or furnished;

(iv)

a Credit Party or any of its Subsidiaries makes an assignment for the benefit of
creditors or admits in writing its inability to pay its debts generally as they
become due; or an order, judgment, decree or injunction is entered adjudicating
a Credit Party or any of its Subsidiaries bankrupt or insolvent or requiring the
dissolution or split up of a Credit Party or any of its Subsidiaries or
preventing a Credit Party or any of its Subsidiaries from conducting all or any
part of its business; or any order for relief with respect to a Credit Party or
any of its Subsidiaries is entered under the Federal Bankruptcy Code; or a
Credit Party or any of its Subsidiaries petitions or applies to any tribunal for
the appointment of a custodian, trustee, receiver or liquidator of such Credit
Party or any of its Subsidiaries, or of any substantial part of the assets of
such Credit Party or any of its Subsidiaries, or commences any proceeding (other
than a proceeding for the voluntary liquidation and dissolution of any of its
Subsidiaries) relating to such Credit Party or any of its Subsidiaries under any
bankruptcy reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation or similar laws of any jurisdiction now or hereafter
in effect; or any such petition or application is filed, or any such proceeding
is commenced, against a Credit Party or any of its Subsidiaries and either (a)
such Credit Party or any such Subsidiary by any act indicates its approval
thereof, consent thereto or acquiescence therein or (b) such petition,
application or proceeding is not dismissed within sixty (60) days;





30







--------------------------------------------------------------------------------



(v)

a judgment in excess of $3,000,000 is rendered against a Credit Party or any of
its Subsidiaries and, within sixty (60) days after entry thereof, such judgment
is not discharged in full or execution thereof stayed pending appeal, or within
sixty (60) days after the expiration of any such stay, such judgment is not
discharged in full;

(vi)

a Credit Party’s or any of its Subsidiaries’ assets are attached, seized,
subjected to a writ or distress warrant, or are levied upon, or come within the
possession of any receiver, trustee, custodian or assignee for the benefit of
creditors in connection with any obligations or liabilities of such Credit Party
and its Subsidiaries in excess of $1,000,000 in the aggregate;

(vii)

a Credit Party or any of its Subsidiaries defaults in the performance of any
obligation if the effect of such default is to cause an amount exceeding
$1,000,000 to become due prior to its stated maturity or to permit the holder or
holders of such obligation to cause an amount exceeding $1,000,000 to become due
prior to its stated maturity;

(viii)

(a) a Credit Party or any of its Subsidiaries defaults in payment when due
(after taking into account any applicable grace period) of any amounts (whether
upon scheduled payment, required prepayment, required cash collection,
acceleration, demand or otherwise) under any indenture, loan agreement or other
instrument under which any evidence of Indebtedness of such Credit Party or any
of its Subsidiaries exceeding $1,000,000 in principal amount has been or
hereafter may be issued, including, without limitation, the Vicis/Bibby Debt
Agreements (the “Material Indebtedness”), or (b) any other event shall occur or
conditions shall exist with respect to such Material Indebtedness (other than
the maturity thereof in accordance with its terms), if the effect of such event
or condition is to cause, or to permit the holders thereof to cause, such
Material Indebtedness to become immediately due and payable;

(ix)

any of the Vicis Debt or Bibby Debt is declared due and payable prior to its
stated maturity by reason of the occurrence of an “Event of Default” under and
as defined in the Vicis/Bibby Debt Agreements;

(x)

any of this Agreement, the Note, or any other Transaction Document shall cease
to be in full force and effect or declared to be null and void by a court of
competent jurisdiction or a Credit Party or any of its Affiliates shall
challenge or contest in any action, suit or proceeding the validity or
enforceability of any of the Transaction Documents or any of the Collateral
suffers a Lien (other than in favor of the Purchaser pursuant to the Transaction
Documents) or is otherwise encumbered in favor of any Person other than the
Purchaser;

(xi)

the Account Control Agreement or the Inter-Creditor Agreement shall cease to be
in full force and effect or declared to be null and void by a court of competent
jurisdiction or a Credit Party, Vicis or Wells Fargo Bank, N.A. or any of their
Affiliates shall challenge or contest in any action, suit or proceeding the
validity or enforceability of any of the Account Control Agreement or the
Inter-Creditor Agreement;





31







--------------------------------------------------------------------------------



(xii)

a Credit Party or any of its Subsidiaries materially changes the nature of its
business;

(xiii)

a Change in Control shall occur;

(xiv)

the Credit Parties’ (which shall include without limitation the revenues of
Ronco Holdings, Inc. if at such time the Credit Parties own, directly or
indirectly, 100% of the Ronco Secured Debt, as defined in Exhibit E, or a direct
interest in 100% of such Ronco Secured Debt) consolidated revenues, as
determined in accordance with GAAP, are less than $39,000,000.00 for the year
ended December 31, 2014 or $60,000,000.00 for the year ended December 31, 2015;
or

(xv)

the Credit Parties’ (which shall include without limitation the EBITDA of Ronco
Holdings, Inc. if at such time the Credit Parties own, directly or indirectly,
100% of the Ronco Secured Debt, as defined in Exhibit E, or a direct interest in
100% of such Ronco Secured Debt) consolidated EBITDA is less than $6,000,000.00
for the year ended December 31, 2014 or $11,000,000.00 for the year ended
December 31, 2015.

The foregoing shall constitute Events of Default whatever the reason or cause
for any such Event of Default and whether it is voluntary or involuntary or is
effected by operation of law or pursuant to any judgment, decree or order of any
court or any order, rule or regulation of any administrative or governmental
body.

6.2

Consequences of Events of Default.

(i)

If any Event of Default has occurred and continued for a period of thirty (30)
days thereafter, then the interest rate on the Note shall increase immediately
as described in the Note, unless the Purchaser has waived such Event of Default
or such increase in the interest rate. Any increase of the interest rate
resulting from the operation of this subparagraph shall terminate as of the
close of business on the date on which no Events of Default exist (subject to
subsequent increases pursuant to this subparagraph).

(ii)

If an Event of Default of the type described in Section 6.1(iv) has occurred,
then the aggregate principal amount of the Note (together with all accrued
interest thereon and all other amounts due and payable with respect thereto)
shall become immediately due and payable without any action on the part of the
holders of the Note, and the Credit Parties shall immediately pay to the holders
of the Note all amounts due and payable with respect to the Note.

(iii)

If an Event of Default (other than under Section 6.1(iv)) has occurred and is
continuing, then the Purchaser may declare all or any portion of the outstanding
principal amount of the Note (together with all accrued interest thereon and all
other amounts due and payable with respect thereto) to be immediately due and
payable and may demand immediate payment of all or any portion of the
outstanding principal amount of the Note (together with all such other amounts
then due and payable) owned by such holder or holders. The Credit Parties shall
give prompt written notice of any such demand to the other holder or holders of
the Note, each of which may demand immediate payment of all or any portion of
such holder’s Note. If any holder or holders of the Note demand immediate
payment of all or any portion of the Note, the Credit Parties shall





32







--------------------------------------------------------------------------------

immediately pay to such holder or holders all amounts due and payable with
respect to such Note.

(iv)

If an Event of Default has occurred and is continuing, then the Purchaser for
itself and as the agent for the holders of the Note may exercise any one or more
of its rights under applicable law.

Section 7.

Miscellaneous.

7.1

Expenses. The Credit Parties shall jointly and severally pay, and hold the
Purchaser and all holders of the Note harmless against liability for the payment
of, and reimburse on demand as and when incurred from and against, (i) all
reasonable costs and expenses incurred by each of them in connection with their
due diligence review of the Credit Parties and their Subsidiaries, the
preparation, negotiation, execution and interpretation of this Agreement, the
Note, the other Transaction Documents and the agreements contemplated hereby and
thereby, and the consummation of all of the transactions contemplated hereby and
thereby (including all fees and expenses of legal counsel and accountants),
which costs and expenses shall be payable at the Closing or, if the Closing does
not occur, payable upon demand, provided that such costs and expenses to be so
paid and reimbursed and with respect to which the Purchaser and holders of the
Note shall be held harmless shall not exceed $75,000.00 in the aggregate, (ii)
all reasonable fees and expenses incurred with respect to any amendments or
waivers (whether or not the same become effective) under or in respect of each
of the Transaction Documents and the other agreements and instruments
contemplated hereby and thereby (including all expenses incurred in connection
with any proposed merger, sale or recapitalization of a Credit Party), (iii) all
recording and filing fees, stamp and other taxes which may be payable in respect
of the execution and delivery of this Agreement, and for the reasonable fees and
expenses incurred with respect to the interpretation and enforcement of the
rights granted under this Agreement, the Note, the other Transaction Documents
and the agreements or instruments contemplated hereby and thereby (including
costs of collection). Notwithstanding the foregoing, the Credit Parties shall
not be liable for any expenses of Purchaser in syndicating the Note(s). If the
Credit Parties fail to pay when due any amounts due the Purchaser or fail to
comply with any of their obligations pursuant to this Agreement or any other
agreement, document or instrument executed or delivered in connection herewith,
the Credit Parties shall jointly and severally, upon demand by the Purchaser,
pay to the Purchaser such further amounts as shall be sufficient to cover the
cost and expense (including, but not limited to attorneys’ fees) incurred by or
on behalf of the Purchaser in collecting all such amounts due or in otherwise
enforcing the Purchaser’s rights and remedies hereunder. The Credit Parties also
agree to jointly and severally pay to the Purchasers all costs and expenses
incurred by them, including reasonable compensation to their attorneys for all
services rendered, in connection with the occurrence of any Event of Default and
enforcement of their rights hereunder.

7.2

Remedies. Each holder of the Note shall have all rights and remedies set forth
in this Agreement, the Note, and the other Transaction Documents and all rights
and remedies which such holders have been granted at any time under any other
agreement or contract entered into in connection herewith and all of the rights
which such holders have under any law. No remedy hereunder or thereunder
conferred is intended to be exclusive of any other remedy, and each and every
such remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or thereunder or now or hereafter existing at law or in equity
or by statute or





33







--------------------------------------------------------------------------------

otherwise. Any Person having any rights under any provision of this Agreement
shall be entitled to enforce such rights specifically (without posting a bond or
other security), to recover damages by reason of any breach of any provision of
this Agreement and to exercise all other rights granted by law.

7.3

Purchaser’s Investment Representations. The Purchaser hereby represents that it
is an “accredited investor” (as defined in Regulation D promulgated under the
Securities Act), it is acquiring the Note and Warrant purchased hereunder for
its own account with the present intention of holding the Note for purposes of
investment, and that it has no intention of selling the Note or Warrant in a
public distribution in violation of the federal securities laws or any
applicable state securities laws; provided that nothing contained herein shall
prevent the Purchaser and subsequent holders of the Note or Warrant from
transferring such securities in compliance with the provisions of Section 7.7
hereof.  Purchaser, either alone or together with its representatives, has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the prospective investment
in the Note and Warrant, and has so evaluated the merits and risks of such
investment.  Purchaser is able to bear the economic risk of an investment in the
Note and Warrant and, at the present time, is able to afford a complete loss of
such investment.  Purchaser is not purchasing the Note and Warrant as a result
of any advertisement, article, notice or other communication regarding the Note
and Warrant published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
solicitation or general advertisement. Purchaser has not employed any broker or
finder or incurred any liability for any brokerage or investment banking fees,
commissions, finders’ structuring fees, financial advisory fees or other similar
fees in connection with the Transaction Documents. Purchaser hereby agrees and
acknowledges that Purchaser has had an opportunity to meet with representatives
of the Company and to ask questions and receive answers to Purchaser’s
satisfaction regarding the Company’s proposed business and the Company’s
financial condition in order to assist Purchaser in evaluating the merits and
risks of purchasing the Note and Warrant.  All material documents and
information pertaining to the Company and the purchase of Note and Warrant
hereunder that have been requested by Purchaser have been made available to
Purchaser. Purchaser hereby agrees and acknowledges that it has been informed of
the following: (i) there are factors relating to the subsequent transfer of any
Note and Warrant acquired hereunder that could make the resale of such Note and
Warrant difficult; and (ii) there is no guarantee that Purchaser will realize
any gain from the purchase of the Note and Warrant.  The purchase of the Note
and Warrant involves a high degree of risk and is subject to many uncertainties.
 These risks and uncertainties may adversely affect the Company’s business,
operating results and financial condition.  In such an event, the trading price
for the Common Stock could decline substantially and Purchaser could lose all or
part of its investment. Purchaser has full right, power and authority to enter
into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
 The execution, delivery and performance by such Purchaser of the transactions
contemplated by this Agreement have been duly authorized by all necessary
corporate or similar action on the part of Purchaser.  Each Transaction Document
to which it is a party has been duly executed by Purchaser, and when delivered
by Purchaser in accordance with the terms hereof, will constitute the valid and
legally binding obligation of Purchaser, enforceable against it in accordance
with its terms, except (i) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of





34







--------------------------------------------------------------------------------

creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

7.4

Amendments and Waivers. Except as otherwise expressly provided herein, the
provisions of this Agreement and the provisions of the Note may be amended and
the Credit Parties may take any action herein prohibited, or omit to perform any
act herein required to be performed by it, only if the Credit Parties have
obtained the written consent of the Purchaser; provided that no such action
shall change (i) the rate at which or the manner in which interest accrues on
the Note or the time at which such interest becomes payable or (ii) any
provision relating to the scheduled payments or prepayments of principal on the
Note, without the written consent of the holders of at least 75% of the
outstanding principal amount of the Note. If the Credit Parties pay any
consideration to any holder of a Note for such holder’s consent to any
amendment, modification or waiver hereunder, the Credit Parties shall also pay
each other holder granting its consent hereunder equivalent consideration
computed on a pro rata basis.

7.5

Survival of Agreement. All covenants, representations and warranties contained
in this Agreement, the Note, and/or the other Transaction Documents or made in
writing by a Credit Party in connection herewith or therewith shall survive the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby, regardless of any investigation made by the
Purchaser or on its behalf. In addition, the obligations of the Credit Parties
in Sections 7.1, 7.16, and 7.17 shall survive the repayment of all amounts
payable pursuant to this Agreement and the Note.

7.6

No Setoffs, etc. All payments hereunder and under the Note shall be made by the
Credit Parties without setoff, offset, deduction or counterclaim, free and clear
of all taxes, levies, imports, duties, fees and charges, and without any
withholding, restriction or conditions imposed by any governmental authority.

7.7

Successors and Assigns. Except as otherwise expressly provided herein, all
covenants and agreements contained in this Agreement by or on behalf of any of
the parties hereto shall bind and inure to the benefit of the respective
successors and permitted assigns of the parties hereto whether or not so
expressed; provided that no Credit Party shall assign its rights or delegate its
obligations under this Agreement or the Note without the prior written consent
of Purchaser; and provided further that the Purchaser may assign or transfer its
rights and obligations under the Note and this Agreement to any Person so long
as such transfer is made in compliance with applicable federal and state
securities laws and so long as such Person does not engage in activities or
provide products or services that are directly competitive with the activities,
products or services of any of the Credit Parties and their Subsidiaries as of
the date of the proposed transfer. In addition and whether or not any express
assignment has been made, the provisions of this Agreement which are for the
Purchaser’s benefit as a purchaser or holder of the Note are also for the
benefit of, and enforceable by, any subsequent holder of such Note that becomes
a holder in accordance with this Section 7.7. Except as otherwise expressly
provided herein, nothing expressed in or implied from this Agreement, the Note,
or any other Transaction Documents is intended to give, or shall be construed to
give, any Person, other than the parties hereto and thereto and their permitted
successors and assigns, any benefit or legal or equitable right, remedy or claim
under or by virtue of this Agreement or any such other document.





35







--------------------------------------------------------------------------------



7.8

Aggregation. For purposes of this Agreement, all holdings of the Note by Persons
who are Affiliates of each other shall be aggregated for purposes of meeting any
threshold tests under this Agreement.

7.9

Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

7.10

Counterparts. This Agreement may be executed in two or more counterparts, any
one of which need not contain the signatures of more than one party, but all
such counterparts taken together shall constitute one and the same Agreement.

7.11

Descriptive Headings; Interpretation. The descriptive headings of this Agreement
and the Note are inserted for convenience only and do not constitute a
substantive part of this Agreement.

7.12

Governing Law. THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF
THIS AGREEMENT AND THE EXHIBITS AND SCHEDULES HERETO SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF FLORIDA, WITHOUT GIVING
EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW RULES OR PROVISIONS THEREOF.

7.13

Notices. All notices, demands or other communications to be given or delivered
under or by reason of the provisions of this Agreement shall be in writing and
shall be deemed to have been given when delivered personally to the recipient,
sent to the recipient by reputable overnight courier service (charges prepaid)
or mailed to the recipient by certified or registered mail, return receipt
requested and postage prepaid. Such notices, demands and other communications
shall be sent to the Purchaser and to the Credit Parties at the address
indicated below:

To one or more of the Credit Parties:

As Seen on TV, Inc.

14044 Icot Boulevard

Clearwater, Florida 33760

Attention: Chief Executive Officer




with a copy to:

Quarles & Brady, LLP

411 East Wisconsin Ave.

Suite 2350

Milwaukee, Wisconsin 53202

Attention: Hoyt R. Stastney





36







--------------------------------------------------------------------------------

To the Purchaser:

MIG7 INFUSION, LLC
16311 Baycross Drive
Lakewood Ranch, Florida 34202
Attention: Craig Mallitz

with a copy to:

Shumaker, Loop & Kendrick, LLP
Bank of America Plaza
101 East Kennedy Boulevard, Suite 2800
P.O. Box 172609
Tampa, Florida 33672
Attention: Julio C. Esquivel

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

7.14

Construction. The parties hereto have participated jointly in the negotiation
and drafting of this Agreement. In the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties hereto, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Agreement. The parties intend that each representation,
warranty, and covenant contained herein shall have independent significance. If
any party has breached any representation, warranty, or covenant contained
herein in any respect or any Event of Default shall occur, the fact that there
exists another representation, warranty, or covenant or Event of Default
relating to the same subject matter (regardless of the relative levels of
specificity) which such party has not breached shall not detract from or
mitigate the fact that such party is in breach of the first representation,
warranty, or covenant or that the first Event of Default shall have occurred.

7.15

Complete Agreement. This Agreement, the Note, the other Transaction Documents
those other documents expressly referred to herein and other documents of even
date herewith embody the complete agreement and understanding among the parties
and supersede any prior agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way.

7.16

Indemnification. In consideration of the Purchaser’s execution and delivery of
this Agreement and acquiring the Note hereunder and in addition to all of each
Credit Party’s other obligations under this Agreement and in addition to all
other rights and remedies available at law or in equity, the Credit Parties
shall, jointly and severally, defend, protect and indemnify the Purchaser and
each other holder of the Note and all of their officers, directors, partners,
affiliates, employees, agents, representatives, successors and assigns
(including those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Indemnitees”), and save and hold each of
them harmless from and against, and pay on behalf of or reimburse such party on
demand as and when incurred, any and all actions, causes of action, suits,
claims, losses (including diminutions in value and consequential damages),
costs, penalties,





37







--------------------------------------------------------------------------------

fees, liabilities and damages and expenses in connection therewith (irrespective
of whether any such Indemnitee is a party to the action for which
indemnification hereunder is sought), including reasonable attorneys’ fees and
disbursements, interest and penalties and all amounts paid in investigation,
defense or settlement of any of the foregoing and claims relating to any of the
foregoing (the “Liabilities”), incurred by the Indemnitees or any of them as a
result of, or arising out of, or relating to (a) any transaction financed or to
be financed in whole or in part, directly or indirectly, with the proceeds of
the issuance of the Note, (b) the execution, delivery, performance or
enforcement of this Agreement and any other instrument, document or agreement
executed pursuant hereto by any of the Indemnitees except to the extent any such
Liabilities related thereto are caused by the particular Indemnitee’s gross
negligence or willful misconduct and except to the extent there is a final
determination by a court of competent jurisdiction that Purchaser has materially
breached its obligations under this Agreement, or (c) the past, present or
future environmental condition of any property owned, operated or used by a
Credit Party, any of its Subsidiaries, their predecessors or successors or of
any offsite treatment, storage or disposal location associated therewith,
including the presence on or under, or the escape, seepage, leakage, spillage,
discharge, emission, release, or threatened release into, onto or from, any such
property or location of any toxic, chemical or hazardous substance, material or
waste (including any losses, liabilities, damages, injuries, penalties, fees,
costs, expenses or claims asserted or arising under any Environmental and Safety
Requirement, regardless of whether caused by, or within the control of, a Credit
Party or any of its Subsidiaries). To the extent that the foregoing undertaking
by the Credit Parties may be unenforceable for any reason, the Credit Parties
shall make the maximum contribution to the payment and satisfaction of each of
the Liabilities which is permissible under applicable law.

7.17

Payment Set Aside. To the extent that the Credit Parties make a payment or
payments to the Purchaser hereunder or under the Note or the Purchaser enforces
its rights or exercises its right of setoff hereunder or thereunder, and such
payment or payments or the proceeds of such enforcement or setoff or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside, recovered from, disgorged by or are required to be refunded, repaid
or otherwise restored to the Credit Parties, a trustee, receiver or any other
Person under any law (including any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

7.18

Jurisdiction and Venue. Each of the parties (i) submits to the jurisdiction of
any state or Federal court sitting in Tampa, Florida in any legal suit, action
or proceeding arising out of or relating to this Agreement, the Note or any
other Transaction Document, (ii) agrees that all claims in respect of the action
or proceeding may be heard or determined in any such court, and (iii) agrees not
to bring any action or proceeding arising out of or relating to this Agreement,
the Note or any other Transaction Document in any other court, except to the
extent such proceeding relates to a mortgage over real property in another
jurisdiction and such proceeding is required by law to occur in the jurisdiction
in which such property is located. Each of the parties waives any defense of
inconvenient forum to the maintenance of any action or proceeding so brought and
waives any bond, surety or other security that might be required of any other
party with respect thereto. Any party may make service on any other party by
sending or delivering a copy of the process to the party to be served at the
address and in the manner provided for the giving





38







--------------------------------------------------------------------------------

of notices in Section 7.13. Each party agrees that a final judgment in any
action or proceeding so brought shall be conclusive and may be enforced by suit
on the judgment or in any other manner provided by law. Nothing herein shall
affect the right to serve process in any other manner permitted by law or shall
limit the right of the Purchaser to bring proceedings against a Credit Party in
the courts of any other jurisdiction. The exclusive choice of forum for the
Credit Parties set forth in this Section 7.18 shall not be deemed to preclude
the enforcement by the Purchaser or any holder of the Note of any judgment
obtained in any other forum or the taking by the Purchaser or any holder of the
Note of any action to enforce the same in any other appropriate jurisdiction,
and the Credit Parties hereby waive the right to collaterally attack any such
judgment or action.

7.19

Waiver of Right to Jury Trial. THE CREDIT PARTIES AND EACH HOLDER OF THE NOTE OR
NOTES HEREBY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN
ANY LITIGATION IN ANY COURT WITH RESPECT TO, IN CONNECTION WITH, OR ARISING OUT
OF THIS AGREEMENT OR THE NOTE OR NOTES OR THE VALIDITY, PROTECTION,
INTERPRETATION, COLLECTION OR ENFORCEMENT THEREOF. THE CREDIT PARTIES AGREE THAT
THIS SECTION 7.19 IS A SPECIFIC AND MATERIAL ASPECT OF THIS AGREEMENT AND
ACKNOWLEDGE THAT THE PURCHASER WOULD NOT PURCHASE THE NOTE OR NOTES HEREUNDER IF
THIS SECTION 7.19 WERE NOT PART OF THIS AGREEMENT.

7.20

Certain Waivers. The Credit Parties hereby waive diligence, presentment, protest
and demand and notice of protest and demand, dishonor and nonpayment of the
Note, and expressly agree that the Note, or any payment thereunder, may be
extended from time to time and that the holder thereof may accept security for
the Note or release security for the Note, all without in any way affecting the
liability of the Credit Parties thereunder.

7.21

USA PATRIOT Act. The Purchaser hereby notifies the Credit Parties and their
Affiliates that pursuant to the requirements of the USA PATRIOT Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001)), it is required to obtain,
verify and record information that identifies the Credit Parties, which
information includes the name and address of the Credit Parties and other
information that will allow the Purchaser to identify the Credit Parties in
accordance with the foregoing act.

Section 8.

Cross-Guaranty of Credit Parties.

8.1

Cross-Guaranty. Each Credit Party hereby agrees that such Credit Party is
jointly and severally liable for, and hereby absolutely and unconditionally
guarantees to the Purchaser and its respective successors and assigns, the full
and prompt payment (whether at stated maturity, by acceleration or otherwise)
and performance of, all Indebtedness and other obligations owed or hereafter
owing to the Purchaser by the other Credit Parties. Each Credit Party agrees
that its guaranty obligation hereunder is a continuing guaranty of payment and
performance and not of collection, that its obligations under this Section 8
shall not be discharged until payment and performance, in full, of the
aforementioned Indebtedness and obligations has occurred, and that its
obligations under this Section 8 shall be absolute and unconditional,
irrespective of, and unaffected by:





39







--------------------------------------------------------------------------------



(i)

the genuineness, validity, regularity, enforceability or any future amendment
of, or change in, this Agreement, any other Transaction Document or any other
agreement, document or instrument to which any Credit Party is or may become a
party;

(ii)

the absence of any action to enforce this Agreement (including this Section 8)
or any other Transaction Document or the waiver or consent by the Purchaser with
respect to any of the provisions thereof;

(iii)

the insolvency of any Credit Party; or

(iv)

any other action or circumstances that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor.

Each Credit Party shall be regarded, and shall be in the same position, as
principal debtor with respect to the aforementioned Indebtedness and obligations
guaranteed hereunder.

8.2

Waivers by Credit Parties. Each Credit Party expressly waives all rights it may
have now or in the future under any statute, or at common law, or at law or in
equity, or otherwise, to compel the Purchaser to marshal assets or to proceed in
respect of the Indebtedness or obligations guaranteed hereunder against any
other Credit Party or any other party, or as a condition to proceeding against,
such Credit Party. It is agreed among each Credit Party and each Purchaser that
the foregoing waivers are of the essence of the transaction contemplated by this
Agreement and the other Transaction Documents and that, but for the provisions
of this Section 8 and such waivers, each Purchaser would decline to enter into
this Agreement.

8.3

Benefit of Guaranty. Each Credit Party agrees that the provisions of this
Section 8 are for the benefit of the Purchaser and its respective successors,
transferees, endorsees and assigns, and nothing herein contained shall impair,
as between any other Credit Party and the Purchaser, the obligations of such
other Credit Party under the Transaction Documents.

8.4

Waiver of Subrogation, Etc. Notwithstanding anything to the contrary in this
Agreement or any of the other Transaction Documents, each Credit Party hereby
expressly and irrevocably waives any and all rights at law or in equity to
subrogation, reimbursement, exoneration, contribution, indemnification or set
off and any and all defenses available to a surety, guarantor or accommodation
co-obligor. Each Credit Party acknowledges and agrees that this waiver is
intended to benefit Purchaser and shall not limit or otherwise affect such
Credit Party’s liability hereunder or the enforceability of this Section 8, and
that Purchaser and its successors and assigns are intended third party
beneficiaries of the waivers and agreements set forth in this Section 8.4.

8.5

Election of Remedies. If, in the exercise of any of its rights and remedies, the
Purchaser shall forfeit any of its rights or remedies, including its right to
enter a deficiency judgment against any Credit Party or any other Person,
whether because of any applicable laws pertaining to “election of remedies” or
the like, each Credit Party hereby consents to such action by the Purchaser and
waives any claim based upon such action, even if such action by the Purchaser
shall result in a full or partial loss of any rights of subrogation that a
Credit Party might otherwise have had but for such action by the Purchaser. Any
election of remedies that results in the denial or impairment of the right of
the Purchaser to seek a deficiency judgment





40







--------------------------------------------------------------------------------

against any Credit Party shall not impair any other Credit Party’s obligation to
pay or perform all Indebtedness and other obligations owed or hereafter owing to
the Purchaser.

8.6

Liability Cumulative. The liability of each of the Credit Parties under this
Section 8 is in addition to and shall be cumulative with all liabilities of such
Credit Party to the Purchaser under this Agreement and the other Transaction
Documents to which such Credit Party is a party or in respect of any obligation
of the other Credit Parties, without any limitation as to amount, unless the
instrument or agreement evidencing or creating such other liability specifically
provides to the contrary.





41







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Note Purchase
Agreement on the date first written above.

CREDIT PARTIES:

INFUSION BRANDS, INC.

 

AS SEEN ON TV, INC.

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

EDIETS.COM, INC.

 

TV GOODS HOLDING CORPORATION

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

TRU HAIR, INC.

 

RONCO FUNDING, LLC

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Title:

 










PURCHASER:

MIG7 INFUSION, LLC




By: Mallitz Investment Group, LLC




 

By:

 

 

 

 

Craig Mallitz, President

 











42







--------------------------------------------------------------------------------
















LIST OF EXHIBITS

Exhibit A – Form of Note

Exhibit B – Form of Warrant

Exhibit C – Description of ASTV Merger

Pursuant to an Agreement and Plan of Merger dated on or about April 1, 2014,
ASTV Merger Sub, Inc., a wholly-owned subsidiary of As Seen on TV, Inc.
(“ASTV”), will merge with and into Infusion Brands, Inc. (“Infusion”), a wholly
owned subsidiary of Infusion Brands International, Inc. (“International”), with
Infusion surviving as a wholly owned subsidiary of ASTV. In consideration
therefor, International will receive common stock of  ASTV (calculated on a
fully diluted basis as of immediately following closing) in an amount sufficient
to make it the holder of 75% of the common stock of ASTV. Shares of
International will remain outstanding, but because International will have
contributed all of its assets and liabilities to Infusion prior to the
consummation of the ASTV merger, the sole asset of International will be its 75%
ownership interest in ASTV.

Exhibit D – Description of Vicis Restructuring

Pursuant to a Securities Purchase, Exchange and Redemption Agreement dated as of
March 6, 2014, by and between Vicis Capital Master Fund (“Vicis”) and Infusion
Brands International, Inc. (“International”), Vicis funded an additional $2
million to International (which International used immediately to procure its
ownership interest in Ronco Funding LLC) and returned all securities of
International owned by Vicis (which included a majority of International's
common stock, all of its outstanding shares of Series G Convertible Preferred
Stock, warrants to purchase common stock, and certain debt), in exchange for
which Vicis received a Senior Secured Debenture issued by International in the
original principal amount of $11 million.  Payments under the Senior Secured
Debenture are secured by all assets of International pursuant to a security
agreement and are guaranteed by Infusion Brands, Inc., which guaranty is
supported by a guarantor security agreement securing all assets of Infusion
Brands, Inc.  Pursuant to and in furtherance of the ASTV Merger, Infusion
Brands, Inc. assumed such Senior Secured Debenture and all obligations of
International thereunder prior to the ASTV Merger, and ASTV will assume or has
assumed such Senior Secured Debenture and all such obligations from Infusion
Brands, Inc. (with Infusion Brands, Inc. continuing as guarantor thereof).

Exhibit E – Description of Ronco Acquisition

Pursuant to an Amended and Restated RFL, Enterprises, and Infusion Agreement
dated as of March 6, 2014, by and between Infusion Brands International, Inc.,
RFL Enterprises LLC, and Ronco Funding LLC, Infusion Brands International, Inc.
acquired 100 percent of the membership interests of Ronco Funding LLC from RFL
Enterprises LLC.  In consideration thereof, RFL Enterprises LLC received shares
of common stock of Infusion Brands International, Inc. equal to 5 percent of
Infusion Brands International, Inc. as of the closing thereof.  The sole














--------------------------------------------------------------------------------













assets of Ronco Funding LLC are a participation interest in the secured debt of
Ronco Holdings, Inc. (the “Ronco Secured Debt”) and an option to procure the
remaining interest in such secured debt for an additional $2,350,000.  In
conjunction therewith, Infusion Brands International, Inc. established the 2014
Infusion Stock Incentive Plan, pursuant to which common shares constituting 45
percent of Infusion Brands International, Inc. were issued to the Infusion Stock
Ownership Trust, and Infusion Brands International, Inc. acquired the right to
designate the majority of the board of directors of Ronco Holdings, Inc.
 Pursuant to and in furtherance of the ASTV Merger, all rights of Infusion
Brands International, Inc. under the Ronco Agreement were assigned to Infusion
Brands, Inc.














--------------------------------------------------------------------------------













LIST OF SCHEDULES

Subordinated Debt Schedule

Use of Proceeds Schedule

Working capital for the execution of the Credit Parties’ business plan,
including without limitation media production, marketing and advertising of
products and the purchase of inventory for both direct TV and retail sales.

Satisfaction of amounts deposited in the Interest Reserve Account or otherwise
paid as interest under the Note, loan origination fees, and other expenses
arising under the Transaction Documents

Definitions Schedule




Restrictions Schedule




Schedule of Liabilities




Litigation Schedule




Capitalization Schedule




Financial Statement Schedule




Intellectual Property Schedule




Consents Schedule




Environmental Schedule




Affiliated Transactions Schedule















